Exhibit 10.1



EXECUTION VERSION



MASTER LETTER AGREEMENT



April 24, 2020



American Life & Security Corp.

2900 S. 70th Street

Suite 400

Lincoln, NE 68506

Attention: Michael Salem and Mike Minnich

Email: [Redacted]

Email: [Redacted]



Seneca Reinsurance Company, LLC

c/o Amethyst Captive Insurance Solutions

126 College Street, Suite 300

Burlington VT 05401

Email: [Redacted]

Email: [Redacted]

Email : [Redacted]



This letter agreement (this “Agreement”), effective as of April 24, 2020 (the
“Effective Date”), sets forth certain agreements of American Life & Security
Corp. (“ALSC”), Seneca Reinsurance Company, LLC (“Seneca Re”) and Crestline
Management, L.P. (“Crestline”) (each, a “Party” and collectively the “Parties”)
in respect of the documents appended in Appendix A and the assets to be listed
in Appendix B. For good and valuable consideration, the receipt and sufficiency
of which the Parties acknowledge, the Parties hereby agree as follows:



1.   Appendix-A Agreements



(a)       Included in Appendix A are the following forms of agreements (the
“Appendix-A Agreements”):



A-1

Flow Letter Agreement

A-2

Coinsurance Agreement

A-3

Trust Agreement

A-4

Investment Management Agreement

A-5

Trust Investment Management Agreement



(b)       Promptly following the Effective Date, ALSC and Seneca Re shall submit
to the Nebraska Department of Insurance (the “NDOI”) and the Vermont Department
of Financial Regulation (the “VDFR”), respectively, all required applications
and other filings necessary for such Parties to enter into the Appendix-A
Agreements. Crestline shall have a reasonable opportunity to review and comment
upon all such regulatory filings. No statements or information concerning
Crestline or its affiliates, partners, members, officers or directors shall be
submitted to the NDOI or the VDFR without Crestline’s prior written consent.
Following





--------------------------------------------------------------------------------

the submission of such applications and other filings, the Parties shall
endeavor to obtain such approvals and non-disapprovals as promptly as possible.



(c)        The Parties agree to execute, and to cause the applicable
incorporated cell of Seneca to execute, by their duly authorized signatories,
the Appendix-A Agreements promptly upon receipt by ALSC of a notice of approval
or non-disapproval by the NDOI and the VDFR, except that no Party shall be
required to enter into an Appendix-A Agreement if the NDOI and/or VDFR requires,
as a condition to granting its approval or non-disapproval, any change to such
Appendix-A Agreement that imposes a condition that a Party considers to be
materially adverse to such Party (a “Material Regulator Required Change”). If
the Parties enter into the Appendix-A Agreements, the “Effective Date” of the
Coinsurance Agreement will be the Effective Date of this Agreement.



(d)       In the event of a Material Regulator Required Change, the Parties
shall endeavor to reach a negotiated resolution. If (i) no resolution is reached
within thirty (30) days from the date the NDOI and/or VDFR provides notice of
the Material Regulator Required Change, then the objecting Party shall be
relieved of the obligation to enter into the Appendix-A Agreements or (ii) all
approvals and non-disapprovals required to be obtained from the NDOI and the
VDFR have not been obtained within ninety (90) days after the Effective Date of
this Agreement, then each Party shall be relieved of the obligation to enter
into the Appendix-A Agreements (each of clause (i) and (ii), a “Special
Termination”). The Party electing to not enter into the Appendix- A Agreements
shall provide notice to the other Parties that it chooses to terminate the
relationships established under this Agreement.



(e)        At the request of Crestline, but subject to the written consent of
ALSC (such consent not to be unreasonably withheld, delayed or conditioned), the
Parties shall novate the Appendix-A Agreements from Seneca Re, or an
incorporated cell thereof, to a reinsurance company established by Crestline and
domiciled in the Cayman Islands. The Parties acknowledge and agree that such
novation may require the approval or non-disapproval of the NDOI and/or the VDFR
and, accordingly, if Crestline requests that the novation occur, ALSC and Seneca
Re shall promptly submit to NDOI and VDFR all required applications and other
filings necessary for the novation to occur and shall endeavor to obtain such
approvals and non- disapprovals as promptly as possible



2.    The Appendix-B Account



(a)        Promptly following the execution of this Agreement, Crestline shall
transfer to ALSC, for deposit into a segregated account established by ALSC (the
“Appendix-B Account”), the sum of [Redacted] (which may be in-kind through the
transfer of Permitted Assets (as defined below)). For purposes of this
Agreement, “Escrowed Amount” means, as of any date of determination, [Redacted]
multiplied by (A) divided by (B), where (A) is the aggregate Statutory Carrying
Value of the assets held in the Appendix-B Account as of such date and (B) is
the sum of the Statutory Carrying Value of each such asset as of the date of
deposit thereof into the Appendix-B Account. The Parties acknowledge and agree
that ALSC shall hold the Escrowed Assets in an escrow capacity and not in an
ownership capacity. For purposes of this Agreement, “Permitted Assets” means
assets which conform to the Investment Guidelines set





2

--------------------------------------------------------------------------------

forth in the Transitional Investment Management Agreement (as defined below).
For purposes of this Agreement, “Escrowed Assets” means a pro rata allocation of
each asset held in the Appendix-B Account resulting from the Escrowed Amount
divided by the aggregate Statutory Carrying Value of the assets held in the
Appendix-B Account as of such date.



(b)       From time to time following the Effective Date of this Agreement, ALSC
shall purchase Permitted Assets identified by Crestline up to the Appendix-B
Investment Cap and such assets shall be held in the Appendix-B Account. The
“Appendix-B Investment Cap” shall be the lesser of (i) [Redacted] and (ii) the
sum of [Redacted] of MYGA premiums and [Redacted] of FIA premiums received by
ALSC over the two-month period commencing on the Effective Date of this
Agreement. Such purchases shall occur from time to time promptly following the
issuance by ALSC of such MYGA and FIA policies. The MYGA and FIA policies to be
so issued shall be those that would have satisfied clause (ii) of the definition
of “Reinsured Policies” as set forth in the Coinsurance Agreement had the
Coinsurance Agreement been in effect on the Effective Date.



(c)        Permitted Assets held in the Appendix-B Account shall be listed by
ALSC in Appendix B (by amount and CUSIP number), which shall be updated and
transmitted to Crestline promptly following each purchase.



(d)       The Appendix-B Account shall be credited with all cash and accrued
income received on each asset held therein, and the balance of the Appendix-B
Account shall be reduced by all payments, commissions, allowances and other
charges that would be applied as if the Coinsurance Agreement appended in
Appendix A-2 were in effect as of the Effective Date of this Agreement and the
Appendix-B Account were both the Funds Withheld Account and ModCo Deposit
Account established thereunder. For the avoidance of doubt, the balance of the
Appendix-B Account at any time shall be equal to the sum of (i) that amount
which would be the sum of the balances of the Funds Withheld Account and ModCo
Deposit Account if the Coinsurance Agreement appended in Appendix A-2 were in
effect as of the Effective Date of this Agreement (disregarding any transfers
from the Funds Withheld Account and the ModCo Deposit Account to the Trust that
would have occurred pursuant to the Coinsurance Agreement) with the settlements
in Section 7.03 of the Coinsurance Agreement occurring on each day, plus

(ii) the Escrowed Amount.



(e)        Concurrently with the execution of this Agreement, ALSC and Crestline
are entering into an investment management agreement in the form attached at
Appendix A-6 (the “Transitional Investment Management Agreement”). The assets in
the Appendix-B Account shall be invested in accordance with the Transitional
Investment Management Agreement. In connection with the Transitional Investment
Management Agreement, Crestline intends to appoint Good Hill Partner LP as a
sub-advisor to manage a portion of the assets held in the Appendix-B Account.



3.    Transfers from the Appendix-B Account



(a)        If the Parties enter into the Appendix-A Agreements, then:





3

--------------------------------------------------------------------------------

(i)         ALSC shall release the Escrowed Assets in the Appendix-B Account to
Crestline or an affiliate thereof for immediate deposit into the Trust;



(ii)        ALSC shall calculate the “Initial Settlement Amount” due under the
Coinsurance Agreement;



(iii)      ALSC shall transfer assets from the Appendix-B Account to the Funds
Withheld Account and/or ModCo Deposit Account having a Statutory Carrying Value
equal to the Initial Settlement Amount as calculated pursuant to clause (ii)
above, which transfer shall constitute the payment of the Initial Settlement
Amount for purposes of the Coinsurance Agreement; and



(iv)       to the extent any assets remain in the Appendix-B Account after
giving effect to clause (iii) above, such remaining assets shall be retained by
ALSC or transferred to Crestline, as applicable, to the extent such remaining
assets are properly allocable to such Party in accordance with Section 2(d) of
this Agreement.



“Statutory Carrying Value” means the carrying value amount permitted to be
carried by ALSC as an admitted asset consistent with Nebraska Statutory
Accounting Principles in its statutory financial statements.



(b)       If a Special Termination occurs, then:



(i)         ALSC shall transfer the Escrowed Assets from the Appendix-B Account
to Crestline; and



(ii)        ALSC shall retain all other assets in the Appendix-B Account.



4.   Representations and Warranties.



Each Party hereby represents and warrants to the other Parties as follows:



(a)       Organization and Qualification. Such Party is a corporation duly
incorporated, validly existing and in good standing under the Laws of its
jurisdiction of domicile and has all requisite corporate power and authority to
operate its business as now conducted, and is duly qualified as a foreign
corporation to do business, and, to the extent legally applicable, is in good
standing, in each jurisdiction where the character of its owned, operated or
leased properties or the nature of its activities makes such qualification
necessary, except for failures to be so qualified or be in good standing that,
individually or in the aggregate, do not have, and would not reasonably be
expected to have, a material adverse effect on such Party’s ability to perform
its obligations under this Agreement.



(b)       Authorization. Such Party has all requisite corporate power to enter
into, consummate the transactions contemplated by and carry out its obligations
under, this Agreement. The execution and delivery by such Party of this
Agreement, and the





4

--------------------------------------------------------------------------------

consummation by such Party of the transactions contemplated by, and the
performance by such Party of its obligations under, this Agreement have been
duly authorized by all requisite corporate action on the part of such Party.
This Agreement has been duly executed and delivered by such Party, and (assuming
due authorization, execution and delivery by the other Parties) this Agreement
constitutes the legal, valid and binding obligation of such Party, enforceable
against it in accordance with its terms, subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium, or similar Laws relating to
or affecting creditors’ rights generally and to general principles of equity..



(c)       No Conflict. The execution, delivery and performance by such Party of,
and the consummation by such Party of the transactions contemplated by, this
Agreement do not and will not (i) violate or conflict with the organizational
documents of such Party, (ii) conflict with or violate any Law or Permit (as
defined below) of any Governmental Entity applicable to such Party or by which
it or its properties or assets is bound or subject, or (iii) result in any
breach of, or constitute a default (or event which, with the giving of notice or
lapse of time, or both, would become a default) under, or give to any Person any
rights of termination, acceleration or cancellation of, any agreement, lease,
note, bond, loan or credit agreement, mortgage, indenture or other instrument,
obligation or contract of any kind to which such Party or any of its
subsidiaries is a party or by which such Party or any of its subsidiaries or any
of their respective properties or assets is bound or affected, except, in the
case of clause (iii), any such conflicts, violations, breaches, loss of
contractual benefits, defaults or rights that, individually or in the aggregate,
do not have, and would not reasonably be expected to have, a material adverse
effect on such Party’s ability to perform its obligations under this Agreement.
“Permit” means any license, certificate of authority or other similar
certificate, registration, franchise, permit, approval or other similar
authorization issued by a Governmental Entity.



5.   Remedies and Waiver.



All remedies of any Party are cumulative. Failure of any Party to exercise any
right, privilege, power or remedy at law or in equity, or in existence by virtue
of this Agreement or to otherwise insist upon strict compliance with any of the
terms, provisions and conditions of this Agreement, or the obligations of any
other Party, will not constitute a waiver of such right, privilege, power,
remedy, term, provision, condition, or obligation. Moreover, the failure of any
Party to enforce any part of this Agreement shall not be deemed to be an act of
ratification or consent. No prior transactions or dealings between or among the
Parties shall be deemed to establish any custom or usage waiving or modifying
any provision of this Agreement.



6.   Amendments.



This Agreement may not be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Parties, and any such
waiver, amendment or modification that is not agreed to in writing by the
Parties shall be null and void ab initio.





5

--------------------------------------------------------------------------------

7.   Notices.



(a)       All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy or email with PDF attachment,
as follows:



(i)         if to ALSC, to:



American Life & Security Corp. 2900 S. 70th Street

Suite 400

Lincoln, NE 68506

Attention: Michael Salem and Mike Minnich Email: [Redacted]

Email: [Redacted]



(ii)        if to Seneca Re, to:



Seneca Reinsurance Company, LLC

c/o Amethyst Captive Insurance Solutions 126 College Street, Suite 300

Burlington VT 05401

Email: [Redacted]

Email: [Redacted]

Email: [Redacted]



(iii)      if to Crestline, to:



Crestline Management, L.P. 201 Main Street Suite 1900 Fort Worth Texas 76102
Attention: John Cochran

Email: [Redacted]



(b)       Any Party may change its address (street or email) for notices and
other communications hereunder by written notice to the other Parties. All
notices and other communications given in accordance with the provisions of this
Agreement shall be deemed to have been given on the date of receipt.



8.   Third-Party Beneficiaries.



It is expressly agreed that nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person other than the Parties, their
respective successors and assigns permitted hereby, any legal or equitable
right, remedy or claim under or by reason of this Agreement.





6

--------------------------------------------------------------------------------

9.   Successors and Assigns.



This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. This Agreement shall not be
assigned by any Party without the prior written consent of each of the
non-assigning Parties, and any such assignment that is not agreed to in writing
by such other Parties shall be null and void ab initio.



10. Integration; Effectiveness.



This Agreement constitutes the entire contract among the Parties relating to the
subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.



11. Severability.



If any provision of this Agreement is held to be invalid, illegal or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (b)
the Parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



12. Governing Law; Jurisdiction; Consent to Service of Process.



(a)       This Agreement will be governed by, and construed in accordance with,
the Laws of the State of New York, without regard to any principles of conflicts
of law thereof that are not mandatorily applicable by Law and would permit or
require the application of the Laws of another jurisdiction.



(b)       Each of the Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the Parties hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such federal court. Each of the Parties agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.



(c)       Each of the Parties irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the Parties hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.





7

--------------------------------------------------------------------------------

(d)       Each Party irrevocably consents to service of process in the manner
provided for notices in Section 7. Nothing in this Agreement will affect the
right of any Party to this Agreement to serve process in any other manner
permitted by law.



(e)       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



13. Headings.



Section headings used herein are for convenience of reference only, are not part
of this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.



14. Mutual Drafting.



This Agreement has been drafted with input from and the participation by all
Parties, and as such no drafting presumption or construction shall be applied to
the any Party.



15. Counterparts; Signatures.



This Agreement may be executed in counterparts, with each counterpart
constituting an original and all of such counterparts constituting but one and
the same instrument, and facsimile and/or electronic signatures shall be deemed
originals. Signatures may be exchanged by facsimile or by an email scanned PDF
signature page. Each Party agrees that it will be bound by its own facsimiled or
PDF-scanned or electronic signature and that it accepts such signatures of the
other Parties.



[Remainder of page intentionally left blank. Signature pages to follow.]





8

--------------------------------------------------------------------------------

Very truly yours,







CRESTLINE MANAGEMENT, L.P.



By:

Crestline Investors, Inc., its General Partner











By:

/s/ John S. Cochran





Name:

John S. Cochran





Title:

Vice President





[Signature Page to Master Letter Agreement]

--------------------------------------------------------------------------------

ACCEPTED AND AGREED:



AMERICAN LIFE & SECURITY CORP.





















By:

/s/ Mike Minnich





Name:

Mike Minnich





Title:

President







ACCEPTED AND AGREED:



SENECA REINSURANCE COMPANY. LLC





















By:

/s/ A. Michael Salem





Name:

A. Michael Salem





Title:

Director









[Signature Page to Master Letter Agreement]

--------------------------------------------------------------------------------

APPENDIX A-1



Flow Letter Agreement







--------------------------------------------------------------------------------

FILING VERSION



LETTER AGREEMENT



[•], 2020



American Life & Security Corp. 2900 S.

70th Street

Suite 400

Lincoln, NE 68506

Attention: Michael Salem and Mike Minnich

Email: [Redacted]

Email: [Redacted]



Midwest Holdings Inc.

[•]

Attention: [•]

Email: [•]



This letter agreement (this “Agreement”) sets forth the agreements of American
Life & Security Corp. (“ALSC”), Midwest Holding Inc. (“MWH”) and Crestline
Management, L.P. (“Crestline”) (collectively the “Parties”) with regard to a
flow annuity reinsurance and related asset management arrangement. The Parties
hereby agree as follows:



Section 1.        Flow Reinsurance Two-Way Commitment



(a)       During the Commitment Period (as defined below), ALSC shall cede to
the Initial Crestline Reinsurer (as defined below) and one or more other
reinsurers formed by Crestline from time to time (collectively, “Crestline
Reinsurers”), and Crestline shall cause the Crestline Reinsurers to reinsure, a
quota share percentage of [Redacted] (the “Quota Share”) of liabilities of ALSC
arising under multi-year guaranteed annuity and fixed-index annuity contracts to
be issued by ALSC (collectively “Annuity Contracts”). In furtherance of the
foregoing, [on the date hereof], ALSC and CL Seneca, an incorporated cell of
Seneca Reinsurance Company, LLC (the “Initial Crestline Reinsurer”) shall enter
into the Funds Withheld Coinsurance and Modified Coinsurance Agreement
substantially in the form attached hereto at Exhibit A (the “Initial Reinsurance
Agreement”) together with the related transaction documents contemplated to be
entered into in connection with the Initial Reinsurance Agreement.



(b)       The terms of the reinsurance agreements to be entered into between
ALSC and other Crestline Reinsurers from time to time (together with the Initial
Reinsurance Agreement, the “Reinsurance Agreements”) shall be substantially
similar to the terms of the Initial Reinsurance Agreement (except that the
crediting rates, pricing and other economic terms in respect of the Annuity
Contracts will vary based on market conditions), except for such changes as are
reasonably agreed among the Parties. If ALSC desires to cede to Crestline
Reinsurers any multi-year guaranteed annuity or fixed-index annuity contracts
issued by ALSC before the







--------------------------------------------------------------------------------

date of this Agreement, such reinsurance shall be on terms reasonably acceptable
to ALSC and Crestline, and the form of Reinsurance Agreement shall include such
additional representations, warranties and covenants as are customary and
appropriate for the cession of inforce business.



(c)        ALSC’s obligation to continue to cede the Quota Share of newly issued
Annuity Contracts to the Crestline Reinsurers, and Crestline’s obligation to
continue to cause Crestline Reinsurers to accept and reinsure such risks, shall
expire on the third (3rd) anniversary of the date of this Agreement (such
three-year period, as may be modified as set forth below in this Section 1, the
“Commitment Period”). The Commitment Period shall be automatically extended for
successive one-year periods unless ALSC or Crestline notifies the other Party of
its election to not extend the Commitment Period for such additional period,
with such notice provided at least one hundred eighty (180) calendar days prior
to the commencement of a such additional one-year period. Each Reinsurance
Agreement with each Crestline Reinsurer, if required by applicable law, will be
subject to non-disapproval by the Nebraska Department of Insurance (the “NDOI”)
on Form D, except that neither ALSC nor such Crestline Reinsurer shall be
required to enter into such Reinsurance Agreement if the NDOI requires, as a
condition to granting its approval or non-objection to such Reinsurance
Agreement, any change to such Reinsurance Agreement or any agreement related
thereto, or imposes any other condition, that, in each case, ALSC or Crestline
considers to be materially adverse to such Party (or in the case of Crestline,
would be materially adverse to the applicable Crestline Reinsurer).



(d)       Notwithstanding Section 1(c), the Commitment Period shall expire as
follows:



(i)         if ALSC at any time (including, for the avoidance of doubt, during
the initial three years of the Commitment Period) offers rates on newly issued
Annuity Contracts that are ≥[Redacted] higher than the average of the two
highest crediting rates offered by Comparable Annuity Issuers with respect to
MYGA policies of the same term offered by them in one or more states in the
United States (under an approved rate and form in that state), then Crestline,
in its sole discretion, shall be permitted, on not less than ten (10) days’
prior written notice to ALSC, to immediately terminate the Commitment Period. In
such circumstance, the Commitment Period shall expire on the effective date
specified in Crestline’s written notice. “Comparable Annuity Issuer” shall mean,
as of any date of determination, a life and annuity insurer that as of such date
(i) is domiciled and licensed in an NAIC-accredited jurisdiction and (ii) has
been assigned a credit rating by AM Best that is no lower than B+.



(ii)        if ALSC and Crestline cannot agree on those terms of a Reinsurance
Agreement that are subject to negotiation with each new Reinsurance Agreement,
including but limited to: pricing and economic terms; investment guidelines;
leverage measure; and required capital to be held by the applicable Crestline
Reinsurer;



(iii)       if the credit rating assigned to ALSC by A.M. Best is lower than
“B+”, then Crestline, in its sole discretion, shall be permitted, on not less
than ten

(10) days’ prior written notice to ALSC, to immediately terminate the





2

--------------------------------------------------------------------------------

Commitment Period. In such circumstance, the Commitment Period shall expire on
the effective date specified in Crestline’s written notice.



(iv)       ALSC or Crestline shall be permitted to terminate the Commitment
Period for Cause, in which case the Commitment Period shall expire effective
immediately on written notice to the other Party. “Cause” means:



(A)  in the case of termination by Crestline, conduct by ALSC or MWH that
constitutes fraud, bad faith, gross negligence or willful misconduct under this
Agreement, any Reinsurance Agreement or any other agreement entered into between
Crestline on the one hand and MWH and/or ALSC or any of their affiliates on the
other hand as finally adjudicated pursuant to the dispute resolutions hereunder
or thereunder, as applicable; and



(B)  in the case of termination by ALSC, one or more of the conditions giving
rise to ALSC’s right to recapture business ceded under any Reinsurance Agreement
has occurred (regardless of whether ALSC has exercised its right to recapture).



(v)        upon thirty (30) days’ written notice by ALSC or Crestline following
the receipt of a written order, judgment, decree, decision or ruling of the
Nebraska Department of Insurance requiring the termination of this Agreement and
the Reinsurance Agreements and the transactions contemplated hereby and thereby.



(e)        If the Commitment Period expires for any reason, each Reinsurance
Agreement entered into prior to the expiration of the Commitment Period (unless
such Reinsurance Agreement shall have previously been recaptured in accordance
with its terms) and each agreement entered into in connection therewith shall
remain in full force and effect, subject to their respective terms and
conditions including the obligation under any such Reinsurance Agreement to
continue to reinsure new business to the related Crestline Reinsurer.



(f)        Crestline acknowledges that ALSC is relying on the availability of
Crestline’s funding, and ALSC acknowledges that Crestline is relying on the
availability of ALSC’s capacity and distribution network, to be provided under
the Reinsurance Agreements. Accordingly, both Parties will act in good faith to
resolve any differences that may arise in the negotiation of specific terms
applicable to each Reinsurance Agreement and will not act intentionally to
undermine or circumvent the execution of such Reinsurance Agreements during the
Commitment Period. To the extent the provisions of this Section 1(f) conflict
with the provisions of Section 1(b), the provisions of Section 1(b) shall
control.



(g)       At any time upon not less than six (6) months’ prior notice, Crestline
may request to increase its Quota Share under Reinsurance Agreements to up to
[Redacted] and ALSC shall consider such request in good faith.





3

--------------------------------------------------------------------------------

Section 2.         Third Party Investment Management



(a)        MWH and Crestline agree that during the Commitment Period they intend
to enter into a referral arrangement pursuant to which MWH, directly, or through
its affiliate, 1505 Capital LLC (“1505 Capital”), will introduce potential
advisory clients, including potential reinsurance companies (each, a “Prospect”)
to Crestline (the “Referral Arrangement”). MWH and Crestline agree that such
Referral Arrangement is intended to comply with Rule 206(4)-3 (the “Solicitation
Rule”) under the Investment Advisers Act of 1940 (the “Advisers Act”), and will
be memorialized in a separate written agreement that shall include commercially
reasonable representations and warranties, indemnification, and other
provisions.



(b)       MWH and Crestline agree in principle that in consideration of MWH
and/or 1505 Capital providing the services under the Referral Arrangement,
Crestline shall pay or cause to be paid to MWH, or to 1505 Capital, a fee with
respect to each Prospect that enters into an investment management agreement
with Crestline during the Commitment Period, in an amount equal to (each a
“Referral Fee”):



(i)        [Redacted] of the base asset management fee (i.e., excluding any
promote fee, performance fee, or carried interest) received by Crestline under
such investment management agreement in the case of a Non-Reinsurer Referral. A
“Non-Reinsurer Referral” is an investor that invests in a Crestline managed fund
or account outside the context of a reinsurance agreement related to ALSC or its
affiliates.



(ii)       [Redacted] of the total asset management fee (including any promote
fee, performance fee, or carried interest) received by Crestline under such
investment management agreement in the case of an MWH Arranged Reinsurer. An
“MWH Arranged Reinsurer” is a situation in which there is a reinsurance
agreement and both (A) the funds in the modified coinsurance account, funds
withheld account or other collateral account, and (B) the capital held by the
reinsurer, are managed by Crestline and are from MWH or ALSC, or sources
introduced by MWH or ALSC.



(iii)      [Redacted] of the total asset management fee (including any promote
fee, performance fee, or carried interest) received by Crestline with respect to
any Warehoused Assets under such investment management agreement in the case of
a Crestline Arranged Reinsurer. A “Crestline Arranged Reinsurer” is a situation
in which there is a Reinsurance Agreement and (A) funds in the modified
coinsurance account, funds withheld account or other collateral account which is
managed by Crestline are from MWH, ALSC, or sources introduced by either of
them, and (B) the capital held by the Reinsurer is from a source or sources
introduced by Crestline. “Warehoused Asset” means any asset originated or
sourced by Crestline that is acquired by MWH, ALSC or any affiliate thereof with
the intention of depositing such asset into such modified coinsurance account,
funds withheld account or other collateral account.





4

--------------------------------------------------------------------------------

MWH and Crestline acknowledge and agree that the separate written agreement
memorializing the Referral Arrangement will provide further clarification
regarding the calculation and payment of Referral Fees, including a provision
that no Referral Fees may be paid that would cause Crestline to violate the
Solicitation Rule, the Advisers Act, or any other rules thereunder, or any
rules, regulations or policies applicable to the relevant Prospect, and in the
event of any conflict between the provisions of such separate written agreement
and this Agreement, such separate written agreement shall control.



(c)        MWH and Crestline intend that the expiration of the Commitment Period
shall not affect the respective rights and obligations of MWH and Crestline with
respect to unpaid Referral Fees, if any, that (i) have accrued before expiration
of the Commitment Period or (ii) arise after expiration of the Commitment Period
with regard to those Prospects that shall have entered into investment
management agreements with Crestline during the Commitment Period; provided,
however, that MWH shall have no right to unpaid Referral Fees attributable to
periods after the end of the Commitment Period if Crestline terminates the
Commitment Period pursuant to clause (iii) of Section 1(c) of this Agreement.



(d)       MWH and ALSC understand and acknowledge that (i) Crestline may, in its
sole discretion, accept or reject, in whole or in part, any Prospect referred to
Crestline and (ii) the Referral Arrangement will be entered into on a
non-exclusive basis, and Crestline is permitted in its sole discretion to, at
any time and from time to time, appoint other persons to provide similar
services to Crestline, and MWH shall not entitled to any Referral Fee or other
compensation with respect to any activities conducted by any such other persons.



(e)        To the extent the Crestline and MHW jointly develop any intellectual
property for risk management or similar purposes which is utilized for managing
the risks associated with investments hereunder, the Crestline and MHW will work
together in good faith to assign such intellectual property to a shared entity
or repository and shall have the rights to use such intellectual property as
they determine.



Section 3.         MWH and ALSC Investment in Crestline-Originated Assets



(a)        During the Commitment Period, MWH and ALSC shall reasonably consider
investing in the following investments, as presented by Crestline to MWH and
ALSC from time to time: (i) investment assets originated and underwritten by
Crestline or its affiliates, including direct lending assets, that are offered
to MWH and ALSC and to other potential investors (“Crestline-Originated Assets”)
and (ii) investment assets that are originated and underwritten by Crestline or
its affiliates specifically for MWH and/or ALSC and are not intended to be held
in an investment fund (“Crestline-Originated Unique Assets”).



(b)       If MWH and/or ALSC elect to invest in Crestline-Originated Assets, the
amount of fees they shall owe to Crestline shall be set at a rate equal to the
aggregate rate of fees and other charges (including management fees) Crestline
charges to other investors in such assets





5

--------------------------------------------------------------------------------

(the “Fee Rate”), and Crestline will not charge MWH and/or ALSC a separate
management fee in connection therewith.



(c)         If MWH and/or ALSC elect to invest in Crestline-Originated Unique
Assets, the amount of fees they shall owe to Crestline shall be set at a rate
equal to the Fee Rate and, in addition, they shall owe Crestline a one-time
upfront due diligence fee (expected to be built into cost basis of MWH and/or
ALSC) computed based on marketed fees to investors as agreed between MWH and/or
ALSC (as applicable) and Crestline.



(d)       Any investment by MWH and/or ALSC in Crestline-Originated Assets
and/or Crestline-Originated Unique Assets shall be effected in accordance with
applicable Law (including applicable securities law compliance) and pursuant to
definitive documents containing customary terms and conditions. “Law” means any
law, statute, ordinance, written rule or regulation, order, injunction,
judgment, decree, principle of common law, constitution or treaty enacted,
promulgated, issued, enforced or entered by any foreign, federal, state, local
or other governmental, legislative, judicial, administrative or regulatory
authority, agency, commission, board, body, court or entity or any
instrumentality thereof or any self-regulatory body or arbitral body or
arbitrator (each a “Governmental Entity”).



Section 4.        Representations and Warranties. Each Party hereby represents
and warrants to the other Parties as follows:



(a)        Organization and Qualification. Such Party is a corporation duly
incorporated, validly existing and in good standing under the Laws of its
jurisdiction of domicile and has all requisite corporate power and authority to
operate its business as now conducted, and is duly qualified as a foreign
corporation to do business, and, to the extent legally applicable, is in good
standing, in each jurisdiction where the character of its owned, operated or
leased properties or the nature of its activities makes such qualification
necessary, except for failures to be so qualified or be in good standing that,
individually or in the aggregate, do not have, and would not reasonably be
expected to have, a material adverse effect on such Party’s ability to perform
its obligations under this Agreement.



(b)        Authorization. Such Party has all requisite corporate power to enter
into, consummate the transactions contemplated by and carry out its obligations
under, this Agreement. The execution and delivery by such Party of this
Agreement, and the consummation by such Party of the transactions contemplated
by, and the performance by such Party of its obligations under, this Agreement
have been duly authorized by all requisite corporate action on the part of such
Party. This Agreement has been duly executed and delivered by such Party, and
(assuming due authorization, execution and delivery by the other Parties) this
Agreement constitutes the legal, valid and binding obligation of such Party,
enforceable against it in accordance with its terms, subject to the effect of
any applicable bankruptcy, reorganization, insolvency, moratorium, or similar
Laws relating to or affecting creditors’ rights generally and to general
principles of equity..



(c)        No Conflict. The execution, delivery and performance by such Party
of, and the consummation by such Party of the transactions contemplated by, this
Agreement do not and will not (i) violate or conflict with the organizational
documents of such Party, (ii) conflict with or violate any Law or Permit (as
defined below) of any Governmental Entity applicable to such Party





6

--------------------------------------------------------------------------------

or by which it or its properties or assets is bound or subject, or (iii) result
in any breach of, or constitute a default (or event which, with the giving of
notice or lapse of time, or both, would become a default) under, or give to any
Person any rights of termination, acceleration or cancellation of, any
agreement, lease, note, bond, loan or credit agreement, mortgage, indenture or
other instrument, obligation or contract of any kind to which such Party or any
of its subsidiaries is a party or by which such Party or any of its subsidiaries
or any of their respective properties or assets is bound or affected, except, in
the case of clause (iii), any such conflicts, violations, breaches, loss of
contractual benefits, defaults or rights that, individually or in the aggregate,
do not have, and would not reasonably be expected to have, a material adverse
effect on such Party’s ability to perform its obligations under this Agreement.
“Permit” means any license, certificate of authority or other similar
certificate, registration, franchise, permit, approval or other similar
authorization issued by a Governmental Entity.



Section 5.        Remedies and Waiver. All remedies of any Party are cumulative.
Failure of either any Party to exercise any right, privilege, power or remedy at
law or in equity, or in existence by virtue of this Agreement or to otherwise
insist upon strict compliance with any of the terms, provisions and conditions
of this Agreement, or the obligations of any other Party, will not constitute a
waiver of such right, privilege, power, remedy, term, provision, condition, or
obligation. Moreover, the failure of any Party to enforce any part of this
Agreement shall not be deemed to be an act of ratification or consent. No prior
transactions or dealings between or among the Parties shall be deemed to
establish any custom or usage waiving or modifying any provision of this
Agreement.



Section 6.        Amendments. This Agreement may not be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Parties, and any such waiver, amendment or modification that is not
agreed to in writing by the Parties shall be null and void ab initio.



Section 7.        Notices.



(a)       All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy or email with PDF attachment,
as follows:



(i)         if to ALSC, to:



American Life & Security Corp. 2900 S. 70th Street

Suite 400

Lincoln, NE 68506

Attention: Michael Salem and Mike Minnich Email: [Redacted]

Email: [Redacted]



(ii)        if to MWH, to:



Midwest Holdings Inc.





7

--------------------------------------------------------------------------------

[•]

Attention: [•]

Email: [•]



(iii)      if to Crestline, to:



Crestline Management, L.P.

[•]

Attention: [•]

Email: [•]



(b)       Any Party may change its address (street or email) for notices and
other communications hereunder by written notice to the other Parties. All
notices and other communications given in accordance with the provisions of this
Agreement shall be deemed to have been given on the date of receipt.



Section 8.        Third-Party Beneficiaries. It is expressly agreed that nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person other than the Parties, their respective successors and assigns permitted
hereby, any legal or equitable right, remedy or claim under or by reason of this
Agreement.



Section 9.        Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns. This Agreement shall not be assigned by any Party without the
prior written consent of each of the non-assigning Parties, and any such
assignment that is not agreed to in writing by such other Parties shall be null
and void ab initio.



Section 10.      Integration; Effectiveness. This Agreement constitutes the
entire contract among the Parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.



Section 11.      Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the Parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.



Section 12.      Governing Law; Jurisdiction; Consent to Service of Process.



(a)       This Agreement will be governed by, and construed in accordance with,
the Laws of the State of New York, without regard to any principles of conflicts
of law thereof that are not mandatorily applicable by Law and would permit or
require the application of the Laws of another jurisdiction.



(b)       Each of the Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern





8

--------------------------------------------------------------------------------

District of New York, in any action or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment, and each of
the Parties hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
federal court. Each of the Parties agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.



(c)       Each of the Parties irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 12. Each of the Parties hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.



(d)       Each Party irrevocably consents to service of process in the manner
provided for notices in Section 7. Nothing in this Agreement will affect the
right of any Party to this Agreement to serve process in any other manner
permitted by law.



Section 13.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.



Section 14.      Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.



Section 15.      Mutual Drafting. This Agreement has been drafted with input
from and the participation by all Parties, and as such no drafting presumption
or construction shall be applied to the any Party.



Section 16. Counterparts; Signatures. This Agreement may be executed in
counterparts, with each counterpart constituting an original and all of such
counterparts constituting but one and the same instrument, and facsimile and/or
electronic signatures shall be deemed originals. Signatures may be exchanged by
facsimile or by an email scanned PDF signature page. Each Party agrees that it
will be bound by its own facsimiled or PDF-scanned or electronic signature and
that it accepts such signatures of the other Parties.



[Remainder of page intentionally left blank. Signature pages to follow.]







9

--------------------------------------------------------------------------------

Very truly yours,







CRESTLINE MANAGEMENT, L.P.











By:







Name:







Title:







ACCEPTED AND AGREED:



AMERICAN LIFE & SECURITY CORP.





















By:







Name:







Title:









ACCEPTED AND AGREED:



MIDWEST HOLDING INC.





















By:







Name:







Title:











[Signature Page to flow Letter Agreement]

--------------------------------------------------------------------------------

APPENDIX A-2



Coinsurance Agreement









--------------------------------------------------------------------------------

FILING VERSION











FUNDS WITHHELD COINSURANCE AND MODIFIED COINSURANCE AGREEMENT



(MYGA and FIA BUSINESS)



between



CL SENECA of SENECA REINSURANCE COMPANY, LLC

and



AMERICAN LIFE & SECURITY CORP.



effective as of [•]







Treaty Number 01







--------------------------------------------------------------------------------

TABLE OF CONTENTS



Page







ARTICLE I

GENERAL PROVISIONS

1



Section 1.01

Defined Terms

1



Section 1.02

Other Definitional Provisions

8

ARTICLE II

COVERAGE

9



Section 2.01

Scope and Basis of Reinsurance

9



Section 2.02

Policy Changes

9



Section 2.03

Reinstatement of Surrendered Policies

9



Section 2.04

Misstatement of Fact

10



Section 2.05

Non-Guaranteed Elements

10



Section 2.06

Crediting Rates

10



Section 2.07

Programs of Internal Replacement

10



Section 2.08

Conservation Program

10



Section 2.09

Net Retention

10



Section 2.10

Asset Reserves

11



Section 2.11

Valuation of Liabilities

11



Section 2.12

Credit For Reinsurance

11



Section 2.13

ModCo Reserves Allocation

11



Section 2.14

Options Budget and Payoff for FIA

11



Section 2.15

FATCA

12

ARTICLE III

REINSURANCE PREMIUMS

12



Section 3.01

Reinsurance Premiums.

12



Section 3.02

Initial Settlement Amount

13

ARTICLE IV

CEDING COMMISSION

13



Section 4.01

Ceding Commission

13



Section 4.02

Excise Tax

13

ARTICLE V

ADMINISTRATION FEE

14



Section 5.01

Policy Expenses

14





i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)



Page









ARTICLE VI

REINSURED LIABILITIES

14



Section 6.01

Reinsured Liabilities

14



Section 6.02

Claims Settlement

14



Section 6.03

Recoveries

14

ARTICLE VII

REPORTING AND SETTLEMENTS

14



Section 7.01

Ceding Company Reporting

14



Section 7.02

Reinsurer Reporting

15



Section 7.03

Settlements & Adjustments.

16

ARTICLE VIII

THE MODCO DEPOSIT, THE FUNDS WITHHELD ACCOUNT, THE TRUST ACCOUNT, AND INVESTMENT
MANAGEMENT AGREEMENT

18



Section 8.01

ModCo Deposit

18



Section 8.02

Funds Withheld Account

19



Section 8.03

Trust Account

20



Section 8.04

Excess Withdrawals

21



Section 8.05

Investment Management Agreement

21

ARTICLE IX

RESERVED

22

ARTICLE X

ADMINISTRATION

22



Section 10.01

Policy Administration

22



Section 10.02

Record-Keeping

23

ARTICLE XI

TERM AND TERMINATION

23



Section 11.01

Duration of Agreement

23



Section 11.02

Recapture

23



Section 11.03

Recapture Payment

25



Section 11.04

Survival

26

ARTICLE XII

ERRORS AND OMISSIONS

26



Section 12.01

Errors and Omissions

26

ARTICLE XIII

DISPUTE RESOLUTION

26





ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)



Page











Section 13.01

Negotiation

26



Section 13.02

Arbitration; Waiver of Trial by Jury

27

ARTICLE XIV

INSOLVENCY

28



Section 14.01

Insolvency

28

ARTICLE XV

TAXES

29



Section 15.01

Taxes

29



Section 15.02

DAC Tax Election.

29



Section 15.03

US Taxpayer

30

ARTICLE XVI

REPRESENTATIONS, WARRANTIES AND COVENANTS

30



Section 16.01

Representations and Warranties of the Ceding Company

30



Section 16.02

Representations and Warranties of the Ceding Company in Respect of the In Force
Reinsured Policies

32



Section 16.03

Covenants of the Ceding Company

33



Section 16.04

Representations and Warranties of the Reinsurer

34



Section 16.05

Covenants of the Reinsurer

36

ARTICLE XVII

MISCELLANEOUS

37



Section 17.01

Currency

37



Section 17.02

Interest

37



Section 17.03

Right of Setoff and Recoupment

37



Section 17.04

No Third-Party Beneficiaries

37



Section 17.05

Amendment

37



Section 17.06

Notices

37



Section 17.07

Consent to Jurisdiction

38



Section 17.08

Service of Process

39



Section 17.09

Inspection of Records

39



Section 17.10

Confidentiality

39





iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)



Page











Section 17.11

Successors

40



Section 17.12

Entire Agreement

40



Section 17.13

Severability

41



Section 17.14

Construction

41



Section 17.15

Non-Waiver

41



Section 17.16

Further Assurances

41



Section 17.17

Governing Law

41



Section 17.18

Counterparts

41







iv

--------------------------------------------------------------------------------

FUNDS WITHHELD COINSURANCE AND MODIFIED COINSURANCE AGREEMENT



(MYGA and FIA BUSINESS)



This    FUNDS   WITHHELD    COINSURANCE   and    MODIFIED   COINSURANCE

AGREEMENT (this “Agreement”), effective as of April [24], 2020 (the “Effective
Date”), is made by and between American Life & Security Corp., an insurance
company organized under the laws of the State of Nebraska (the “Ceding
Company”), and CL Seneca (the “Reinsurer”), an incorporated cell of Seneca
Reinsurance Company, LLC, a sponsored captive insurance company formed as a
limited liability company under the Laws of the State of Vermont.



W I T N E S S E T H:

WHEREAS, the Ceding Company, Seneca Reinsurance Company, LLC and Crestline
Management, L.P. have entered into that certain letter agreement, dated as of
April 24, 2020 (the “Master Letter Agreement”), pursuant to which (i) the Ceding
Company established a segregated account (the “Appendix-B Account”) to hold
assets that support the liabilities arising under the MYGA and FIA contracts
that the Ceding Company issued in accordance with the Master Letter Agreement
and (ii) Crestline Management, L.P. delivered to the Ceding Company funds to
support the capital of the Reinsurer, which funds were held by the Ceding
Company in the Appendix-B Account, pending transfer in accordance with the
Master Letter Agreement;



WHEREAS, subject to the terms, conditions and limitations contained herein, the
Ceding Company desires to cede, on a funds withheld coinsurance and modified
coinsurance basis1, and the Reinsurer desires to accept, a Quota Share of
certain liabilities with respect to certain MYGA and FIA business of the Ceding
Company (the “Reinsurance Treaty”);



WHEREAS, the parties have entered into a letter of intent with respect to the
Reinsurance

Treaty with an effective date of [•];



NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the Ceding Company and the Reinsurer hereby agree as follows:



ARTICLE I

GENERAL PROVISIONS



Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“3rd Party Actuary” shall initially mean a member of the Academy of Actuaries
that meets the Academy of Actuaries Qualifications Standards for issuing an
actuarial opinion related to the matters of this Agreement to be mutually
agreed-upon by the parties no later than thirty (30)



--------------------------------------------------------------------------------

1 Subject to approval from the Nebraska Department of Insurance, the Accounts
will be custody accounts established pursuant to custody agreements and account
control agreements and the Reinsurer shall be granted a first priority,
perfected security interest in the Accounts and the assets held therein and
shall have the rights of a secured party with respect thereto. American Life
shall covenant to maintain such security interests for the duration of the
Agreement.







--------------------------------------------------------------------------------

calendar days following the Initial Settlement Date but may be replaced by the
Ceding Company with the consent of the Reinsurer (such consent not to be
unreasonably withheld).



“Accounts” shall mean collectively the ModCo Deposit and the Funds Withheld
Account, each one an “Account.”

“Account Adjustment” shall mean a payment made pursuant to Section 7.03(b).
“Accounts Balance” shall mean the aggregate of book value the ModCo Deposit
Balance

and Funds Withheld Account Balance, as of any date of determination, as such
book value is determined in accordance with Nebraska SAP.



“Accounts Required Reserves” shall mean Accounts Required Reserves-Funds
Withheld plus Accounts Required Reserves-ModCo, as of any date of determination.



“Accounts Required Reserves-Funds Withheld” shall mean an amount equal to the
Quota Share of the Net Statutory Reserves times the Funds Withheld Allocation
Percentage plus the Asset Reserves for assets included in the Funds Withheld
Account, as of any date of determination.



“Accounts Required Reserves-ModCo” shall mean an amount equal to the Quota Share
of the Net Statutory Reserves times the ModCo Allocation Percentage plus the
Asset Reserves for assets included in the ModCo Deposit, as of any date of
determination.



“Action” shall mean (a) any civil, criminal or administrative action, suit,
claim, litigation, arbitration or similar proceeding, in each case, before a
Governmental Entity, or (b) any investigation or written inquiry by a
Governmental Entity other than any examination by a taxing authority, including
a tax audit.



“Affiliate” shall mean, with respect to any Person, another Person that directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with, such first Person, and the term “Affiliated” shall
have a correlative meaning. For the purposes of this definition, “control”, when
used with respect to any Person, means the power to direct the management and
policies of such Person, directly or indirectly through the ownership of voting
securities, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing. For the avoidance of doubt, the Ceding Company and
the Reinsurer shall not be deemed “Affiliates” for purposes of this Agreement.



“Agreement” shall have the meaning specified in the Preamble hereto.



“Allocation Percentage” shall mean the percentages set forth in Schedule VIII
for the ModCo Deposit and the Funds Withheld Account.



“Appendix-B Account” shall have the meaning specified in the Recitals hereto.
“Asset Reserves” shall have the meaning specified in Schedule XI.



“Authorized Representative” shall have the meaning specified in Section
14.01(a)(i).





2

--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which banking institutions are authorized or required by Law to close in New
York, New York or Vermont.



“Ceding Commission” shall mean the percentage initially as set forth on Schedule
VII, as may be amended by mutual agreement of the parties from time to time.



“Ceding Company” shall have the meaning specified in the Preamble hereto.



“Code” shall mean the Internal Revenue Code of 1986, as amended.



“Covered Business” shall have the meaning specified in Section 2.01(b)(i).



“Crediting Rate” shall be the percentage determined based on the procedures set
forth on Schedule V.



“Custodian” shall have the meaning specified in Section 8.01.



“Delayed Payment Rate” shall have the meaning set forth in Section 17.02.



“Effective Date” shall have the meaning specified in the Preamble hereto.



“Escrowed Assets” shall have the meaning specified in the Master Letter
Agreement.



“Excess Withdrawal” shall have the meaning specified in Section 8.04(a).



“Excess Withdrawal Amount” shall have the meaning specified in Section 8.04(b).



“Excluded Liabilities” shall mean, without duplication, (a) any Losses or other
liabilities arising or attributable to periods prior to the Effective Date, (b)
all Extra-Contractual Obligations other than Reinsurer Extra-Contractual
Obligations, (c) any liabilities resulting from any change to the terms of any
Reinsured Policy after the Effective Date, unless such change is required by an
act, order or decree of a Governmental Entity, a change in applicable Law or by
the express terms of the Reinsured Policies, or has been approved in writing in
advance by the Reinsurer and (d) any ex gratia payments made by the Ceding
Company (i.e., payments the Ceding Company is not required to make under the
terms of the Reinsured Policies) unless such payment has been approved in
writing in advance by the Reinsurer, or is set forth in Schedule IV.



“Extra-Contractual Obligations” shall mean any and all costs, expenses, damages,
liabilities or obligations of any kind or nature which arise out of, result from
or relate to any act, error or omission of the Ceding Company (inclusive of its
agents and Affiliates), whether or not in bad faith, intentional, willful,
negligent, reckless, careless or otherwise, in connection with a Reinsured
Policy, and which are not contractually covered by the terms and conditions of
the Reinsured Policy.



“Factual Information” shall have the meaning specified in Section 16.01(d).





3

--------------------------------------------------------------------------------

“Fair Market Value” means with respect to any asset, and as of any date of
determination, the price that would be received in a sale of such asset in
accordance with GAAP accounting at the determination date (the “Price”),
determined as: (i) for liquid assets, the Price for such asset as published by a
nationally recognized pricing service where such prices are available and (ii)
otherwise, the Price for such asset as determined by a qualified independent
securities valuation firm, each pricing service or valuation firm to be selected
by the Investment Manager with the consent of the Ceding Company, such consent
not to be unreasonably withheld, conditioned or delayed. In the event that the
Ceding Company and the Investment Manager cannot agree on a valuation firm, such
valuation firm shall be Houlihan Lokey. The “Fair Market Value” of any asset
shall include any accrued but unpaid interest or dividend on such asset.



“Funds Withheld Account” shall have the meaning specified in Section 8.02(a).



“Funds Withheld Account Balance” shall mean, as of any date of determination,
the sum of (a) the Statutory Carrying Value of assets in the Funds Withheld
Account, including all paid or accrued investment income thereon, plus (b) the
amount of any Excess Withdrawal Amount outstanding as of such date plus (c) the
sum of all undisputed amounts owing to the Reinsurer under the terms of this
Agreement (including amounts owing due to breaches of representations,
warranties or covenants or indemnification payments) which have not been paid by
the Ceding Company as of such date.



“GAAP” means generally accepted accounting principles in effect in the United
States, consistently applied.



“Governmental Entity” shall mean any foreign, federal, state, local or other
governmental, legislative, judicial, administrative or regulatory authority,
agency, commission, board, body, court or entity or any instrumentality thereof
or any self-regulatory body or arbitral body or arbitrator.



“Hedge” and “Hedges” shall have the meaning specified in Section 2.14(a).



“Initial Reserve Amount” means the Quota Share of the Net Statutory Reserves
attributable to the In Force Reinsured Policies (if any) as of the Effective
Date.



“Initial Settlement Amount” means (a) minus (b) minus (c) plus (d), where:



(a)        is the sum of Reinsurance Premiums received in respect of the period
from the Effective Date through and including the Initial Settlement Date;



(b)        is the sum of Reinsured Liabilities incurred and settled during the
period from the Effective Date through and including the Initial Settlement
Date;



(c)        is the sum of (i) Acquisition and Administrative Expenses, (ii)
Commission Expense Allowances, (iii) Product Development Fees, and (iv) Ceding
Commissions accumulated during the period from the Effective Date through and
including the Initial Settlement Date; and



(d)        is the aggregate amount of investment income and realized gains on
the assets held in the Appendix-B Account (other than the Escrowed Assets).





4

--------------------------------------------------------------------------------

“Initial Settlement Date” shall mean [the date on which this Agreement is
executed and delivered by the Parties].



“Investment Guidelines” means the investment guidelines attached to the
Investment Management Agreement and the Trust IMA, as such investment guidelines
may be amended from time to time.



“Investment Manager” shall have the meaning specified in Schedule XIV.



“Investment Management Agreement” shall have the meaning specified in Section
8.05 (as may be amended or supplemented from time to time).



“Investment Manager” shall have the meaning specified in Section 8.05 and in the
Investment Management Agreement.



“Law” shall mean any law, statute, ordinance, written rule or regulation, order,
injunction, judgment, decree, principle of common law, constitution or treaty
enacted, promulgated, issued, enforced or entered by any Governmental Entity.



“Leverage Measure” and “Minimum Leverage Measure” shall have the meanings set
forth in Schedule X.



“Liquid IG Assets” has the meaning set forth in Schedule X.



“Loss” or “Losses” shall mean (i) claim payments made by the Ceding Company
arising under the express terms of the Reinsured Policies (including returns of
premium in accordance with the terms of the applicable Reinsured Policy) and
(ii) guaranty fund assessments incurred by the Ceding Company to the extent
relating to premiums received by the Ceding Company with respect to the
Reinsured Policies and attributable to periods on and after the Effective Date,
as determined by, the Ceding Company in good faith but in any event excluding
Extra Contractual Obligations other than Reinsurer Extra Contractual
Obligations.



“Master Letter Agreement” shall have the meaning specified in the Recitals
hereto.



“ModCo Deposit” shall have the meaning specified in Section 8.01(a).



“ModCo Deposit Balance” shall mean the Statutory Carrying Value of assets in the
ModCo Deposit, as of any date of determination.



“Monthly Accounting Period” shall have the meaning specified in Section 7.01(a).



“Monthly Settlement” shall mean the making of all payments and adjustments
specified in Section 7.03, including, without limitation, Account Adjustments
and Reinsurer Top-Up Payments.



“NAIC” shall mean the National Association of Insurance Commissioners.





5

--------------------------------------------------------------------------------

“Nebraska SAP” shall mean the statutory accounting principles and practices
prescribed for Nebraska domiciled life insurance companies by the Nebraska
Department of Insurance, provided that, if the Ceding Company redomesticates to
a different domicile (the “Redomesticated Domicile”), the Redomesticated
Domicile’s statutory accounting principles and practices shall apply, except
that if the Redomesticated Domicile’s statutory accounting principles and
practices are adverse to the Reinsurer, then Nebraska’s statutory accounting
principles and practices will continue to apply in respect of those principles
and practices which are adverse to the Reinsurer.



“Net Statutory Reserves” shall mean the statutory reserves of the Ceding Company
in respect of the Reinsured Policies, which shall be calculated in good faith in
accordance with Nebraska SAP and determined in a manner consistent with the
Ceding Company’s historical practices; provided, however, that Net Statutory
Reserves shall not include (a) any asset valuation reserves (as used in
connection with Nebraska SAP) established by the Ceding Company, (b) any
interest maintenance reserves (as used in connection with Nebraska SAP)
established by the Ceding Company, (c) any additional actuarial reserves (as
used in connection with Nebraska SAP), if any, established by the Ceding Company
as a result of its annual cash flow testing or (d) any other reserve not
directly attributable to specific Reinsured Policies.



“Non-Guaranteed Elements” shall have the meaning specified in Schedule XV.



“Non-Public Personal Information” shall have the meaning specified in Section
17.10.



“Option Budget” shall have the meaning specified in Section 2.14(b).



“Permits” shall mean any licenses, certificates of authority or other similar
certificates, registrations, franchises, permits, approvals or other similar
authorizations issued to a Person by a Governmental Entity.



“Permitted Assets” shall mean any asset which: (i) is a permitted asset under
applicable Law, (ii) is an admitted asset of the Ceding Company under the
applicable Laws of the State of Nebraska and (iii) is permitted under the
Investment Guidelines set forth in the Investment Management Agreement and the
Trust IMA (as applicable) (it being agreed that compliance with the Investment
Guidelines shall be measured in aggregate against the assets in the Accounts and
the Trust Account) , and (iv) solely with respect to the Accounts, is a
permissible asset to provide credit for reinsurance with respect to the ModCo
Deposit or Funds Withheld Account (as the case may be) under Nebraska SAP.



“Person” shall mean an individual, corporation, partnership, joint venture,
limited liability company, association, trust, unincorporated organization,
Governmental Entity or other entity.



“Policy Expenses” shall have the meaning specified in Section 5.01.



“Proprietary Information” shall have the meaning specified in Section 17.10(a).



“Quota Share” shall have the meaning specified in Schedule V.





6

--------------------------------------------------------------------------------

“Recapture Effective Date” shall mean the date on which the liability of the
Reinsurer with respect to all of the Reinsured Liabilities is terminated
pursuant to Section 11.02 or the effective date of the rejection of this
Agreement by any Receiver or of a recapture in full.



“Reallocation Payment” shall mean a payment made pursuant to Section
7.03(a)(iii). “Receiver” shall have the meaning specified in Section 11.03(a).

“Reinsurance Premiums” shall mean the Quota Share of the premiums and other
fees, amounts, payments and collections received by the Ceding Company with
respect to the Reinsured Policies, except for amounts received from Third Party
Reinsurers.



“Reinsurance Treaty” shall have the meaning specified in the Recitals hereto.
“Reinsured Block” shall have the meaning specified in Section 2.01(b)(ii).

“Reinsured Liabilities” shall mean the Quota Share of (a) Losses, (b) the
Reinsurer Extra- Contractual Obligations divided by the applicable Quota Share
and (c) trail commissions payable to producers with respect to the Reinsured
Policies, and other commissions payable with respect to premiums received by the
Ceding Company, in each case after the Effective Date and paid to the Reinsurer;
provided, that in no event shall “Reinsured Liabilities” include any Excluded
Liabilities.



“Reinsured Policies” shall mean (i) the insurance policies of the Ceding Company
in force on the Effective Date and listed on Schedule IX and, in connection with
such insurance policies, any riders that are listed on Schedule I and any
amendments or endorsements attached to such policies, all as disclosed in
writing to the Reinsurer on or prior to the Effective Date (the “In Force
Reinsured Policies”) and (ii) all insurance policies of the Ceding Company
issued after the Effective Date that are written on the policy forms that are
listed on Schedule I, and any riders that are listed on Schedule I and any
amendments or endorsements attached to such policies, all as disclosed in
writing to the Reinsurer on or prior to the Effective Date, and ceded in
accordance with the provisions of this Agreement (including without limitation
Schedule V).



“Reinsurer” shall have the meaning specified in the Preamble hereto.



“Reinsurer Extra-Contractual Obligations” shall mean Extra-Contractual
Obligations relating to the Reinsured Policies to the extent caused by, arising
from or related to any act of the Reinsurer or any of its Affiliates following
the Effective Date.



“Reinsurer Top-Up Payment” shall have the meaning specified in Section 7.03(c).



“Replacement Reinsured FIA Policy” shall have the meaning set forth in Schedule
VII.



“Statutory Carrying Value” shall mean, with respect to any asset, as of the
relevant date of determination, the carrying value amount permitted to be
carried by the Ceding Company as an admitted asset consistent with Nebraska SAP
in its statutory financial statements.



“Substitute Administrator” shall have the meaning specified in Section 10.01





7

--------------------------------------------------------------------------------

“Terminal Accounting Report” shall have the meaning specified in Section
11.03(a).



“Third-Party Reinsurer” shall mean any Person (other than any Affiliate of the
Ceding Company) to which the Ceding Company has or will cede Losses or
liabilities arising under the Reinsured Policies.



“Treasury Regulations” shall mean all proposed, temporary and final regulations
promulgated under the Code, as such regulations may be amended from time to
time.



“Trust Account” shall have the meaning specified in Section 8.03 and attached as
Exhibit

B.



“Trust Account Balance” shall mean the Statutory Carrying Value of assets in the
Trust

Account, as of any date of determination.



“Trust IMA” shall have the meaning specified in Section 8.05 (as may be amended
or supplemented from time to time).



“Trustee” shall have the meaning specified in Section 8.03.



Section 1.02   Other Definitional Provisions.



(a)        For purposes of this Agreement, the words “hereof,” “herein,”
“hereby” and other words of similar import refer to this Agreement as a whole,
including all Schedules and Exhibits to this Agreement, unless otherwise
indicated.



(b)        Whenever the singular is used herein, the same shall include the
plural, and whenever the plural is used herein, the same shall include the
singular, where appropriate.



(c)        The term “including” means “including but not limited to.”



(d)        Whenever used in this Agreement, the masculine gender shall include
the feminine and neutral genders and vice versa.



(e)        The Schedules and Exhibits hereto are hereby incorporated by
reference into the body of this Agreement.



(f)        All references herein to Articles, Sections, Subsections, Paragraphs,
Exhibits and Schedules shall be deemed references to Articles and Sections and
Subsections and Paragraphs of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require.



(g)        All terms defined in this Agreement shall have the defined meaning
when used in any Schedule, Exhibit, certificate, report or other documents
attached hereto or made or delivered pursuant hereto unless otherwise defined
therein.



(h)        Any reference to an agreement, statute, regulation or rule is to the
same as amended from time to time, and at any time.





8

--------------------------------------------------------------------------------

ARTICLE II COVERAGE



Section 2.01    Scope and Basis of Reinsurance.



(a)        This Agreement shall be effective as of 12:00:01 a.m. Eastern Time on
the Effective Date.



(b)        Cession:



(i)         Subject to the terms, conditions and limits of this Agreement
(including the exclusion from coverage of Excluded Liabilities), the Ceding
Company shall automatically cede, and the Reinsurer shall automatically
reinsure, on a funds withheld coinsurance and a modified coinsurance basis,
respectively based on the Allocation Percentage, the Reinsured Liabilities (the
“Covered Business”).



(ii)        Subject to the terms, conditions and limits of this Agreement
(including the exclusion from coverage of Excluded Liabilities), the Ceding
Company shall cede, and the Reinsurer shall reinsure, on a funds withheld
coinsurance and a modified coinsurance basis, respectively based on the
Allocation Percentage, the Reinsured Liabilities attributable to those Reinsured
Policies described in clause (i) of the definition of “Reinsured Policies” (the
“Reinsured Block”).



(c)        Subject to the terms, conditions and limits of this Agreement
(including the exclusion from coverage of Excluded Liabilities), the Reinsurer
shall follow the fortunes of the Ceding Company, and to that end the Reinsurer’s
liability for the Reinsured Policies shall be identical to that of the Ceding
Company and shall be subject to the same risks, terms, conditions,
interpretations, waivers, modifications, alterations and cancellations to which
the Ceding Company is subject with respect to the Reinsured Policies, subject in
each case to the Ceding Company’s duty to adhere to its obligations pursuant to
Article X.



(d)        Notwithstanding anything to the contrary herein, the Reinsurer shall
not be liable for any Excluded Liabilities.



Section 2.02    Policy Changes.



(a)        The Ceding Company shall not, without the prior written consent of
the Reinsurer, terminate, amend, modify or waive any provision or provisions of
the Reinsured Policies, except to the extent required by applicable Law or the
express terms of the Reinsured Policies.



(b)        Any such terminations, amendments, modifications or waivers made
without the prior written consent of the Reinsurer shall be disregarded for
purposes of this Agreement, and the reinsurance with respect to the affected
Reinsured Policy will continue as if such termination, amendment, modification
or waiver had not been made.



Section 2.03    Reinstatement of Surrendered Policies. If a Reinsured Policy
that has been surrendered (other than in connection with a surrender upon
maturity) is reinstated according to





9

--------------------------------------------------------------------------------

its terms and the Ceding Company’s reinstatement policies, the Reinsurer will,
upon notification, automatically reinstate the reinsurance with respect to such
Reinsured Policy; provided, that, to the extent that the reinstatement of such
Reinsured Policy requires payment of premiums in arrears or reimbursement of
claims paid, the Ceding Company shall pay to the Reinsurer all Reinsurance
Premiums in arrears and Reinsurer shall pay all reimbursements of Reinsured
Liabilities paid on such Reinsured Policy.



Section 2.04  Misstatement of Fact. In the event of a change in the amount
payable under a Reinsured Policy due to a misstatement of fact, the Reinsurer’s
liability with respect to such Reinsured Policy will change proportionately.
Such Reinsured Policy will be rewritten from commencement on the basis of the
adjusted amounts using premiums and such other terms based on the correct facts,
and the proper adjustment for the difference in Reinsurance Premiums, without
interest, will be made.



Section 2.05 Non-Guaranteed Elements. The Ceding Company will be responsible for
determining the Non-Guaranteed Elements of the Reinsured Policies in good faith
and consistent with its standard business practices, subject to the Renewal
Crediting Rate limitation set forth in Schedule XV; provided, that the Reinsurer
shall be permitted to provide recommendations regarding the Non-Guaranteed
Elements and, to the extent such recommendations comply with applicable Law,
generally accepted actuarial standards of practice and the terms of the
Reinsured Policies, the Ceding Company shall not unreasonably take any actions
that contravene such recommendations and shall promptly incorporate such
recommendations. Except as set forth in Schedule XV where Reinsurer consent is
not required, (i) if the Ceding Company fails to adopt such recommendations in
any material respect, then the Ceding Company shall promptly notify the
Reinsurer in writing of such failure and (ii) the Reinsurer shall not be
responsible or liable for any Reinsured Liabilities resulting from the Ceding
Company’s failure or refusal to adopt such recommendations. Crediting Rates
shall be subject to Section 2.06 exclusively and not to this Section 2.05.



Section 2.06 Crediting Rates. The Ceding Company and the Reinsurer shall
establish the Crediting Rate on any date of determination as set forth based on
the procedures in Schedule V.



Section 2.07  Programs of Internal Replacement.  The Ceding Company shall not
solicit, or allow any of its Affiliates to solicit, directly or indirectly,
policy holders of the Reinsured Policies in connection with any program of
internal replacement without the prior written consent of the Reinsurer. The
term “program of internal replacement” means any program sponsored or supported
by the Ceding Company or any of its Affiliates that is offered to a class of
policy owners and in which a Reinsured Policy or a portion of a Reinsured Policy
is exchanged for another policy that is written by the Ceding Company or any
Affiliate of the Ceding Company or any successor or assignee of any of them.



Section 2.08 Conservation Program. Upon the request of the Reinsurer, the Ceding
Company shall reasonably cooperate and work with the Reinsurer in good faith to
develop and implement a conservation program with respect to the Reinsured
Policies.



Section 2.09 Net Retention. The Ceding Company shall retain net for its own
account  and unreinsured at least [Redacted] of the Net Statutory Reserves
associated with each





10

--------------------------------------------------------------------------------

Reinsured Policy, provided that reinsurance with an Affiliate including a
Protected Cell of Seneca Reinsurance Company, LLC in which the capital and
surplus is contributed or otherwise supplied by an Affiliate of the Ceding
Company, shall be treated as net for the Ceding Company’s own account and
unreinsured for purposes of this Section 2.09.



Section 2.10 Asset Reserves. The Ceding Company and the Reinsurer agree that the
 Asset Reserves shall be ceded to the Reinsurer and maintained in the ModCo
Deposit and/or Funds Withheld Account (as the case may be).



Section 2.11 Valuation of Liabilities. The Ceding Company shall calculate the
Net Statutory Reserves with respect to the Reinsured Policies in good faith in
accordance with Nebraska SAP and determined in a manner consistent with the
Ceding Company’s historical practices; provided, that, the Ceding Company shall
provide the Reinsurer supporting information promptly upon request and in the
event there is a disagreement with respect to the calculation, the Dispute
Resolution procedures herein shall be applied.



Section 2.12 Credit For Reinsurance. In the event the Ceding Company does not
receive credit for reinsurance in its statutory financial statements for the
Reinsured Liabilities in the Ceding Company's state of domicile, the Reinsurer
shall consent to any commercially reasonable amendments to this Agreement, and
take such commercially reasonable actions as are required, to provide the Ceding
Company with full credit for the reinsurance ceded hereunder in the Ceding
Company’s state of domicile (it being agreed that if the Ceding Company is no
longer domiciled in the State of Nebraska and the credit for reinsurance
requirements in the Redomesticated Domicile are in any material respect more
burdensome on the Reinsurer than those in the State of Nebraska, then the
Reinsurer’s obligations in this sentence shall be determined with reference to
the State of Nebraska rather than the Redomesticated Domicile). If,
notwithstanding the Reinsurer’s commercially reasonable efforts as described in
the preceding sentence, the Ceding Company does not receive credit for
reinsurance in its statutory financial statements for the Reinsured Liabilities,
the Ceding Company’s sole remedy shall be to recapture the Reinsured Policies
pursuant to Section 11.02(d)(v).



Section 2.13 ModCo Reserves Allocation. The Ceding Company shall retain a
proportional amount of reserves related to the Reinsured Liabilities equal to
the Accounts Required Reserves-ModCo.



Section 2.14    Options Budget and Payoff for FIA.



(a)        With respect to FIA Reinsured Policies, the Ceding Company shall
purchase derivatives in respect of the Reinsured Policies (each, a “Hedge” and
collectively, the “Hedges”), in the form of futures contracts and equity index
options, to hedge any index risk associated with the Reinsured Policies.



(b)        The Reinsurer shall pay to the Ceding Company for each accounting
period, in accordance with Section 7.03, the Quota Share of all amounts becoming
due in connection with the purchase of derivatives by the Ceding Company (the
“Option Budget”), as determined in accordance with Schedule XII.





11

--------------------------------------------------------------------------------

(c)        The Ceding Company shall pay to the Reinsurer for each accounting
period, in accordance with Section 7.03, the Quota Share of all amounts becoming
due and payable to the Ceding Company during the applicable period in connection
with the exercise by the Ceding Company or maturity of any Hedges, whether or
not collected (the “Option Payoff”), as defined in Schedule XII.



(d)        The Option Budget payable by the Reinsurer to the Ceding Company
pursuant to subsection (b) above shall be paid without regard to the actual
costs paid by the Ceding Company for the Hedges purchased. The Option Payoff
payable by the Ceding Company to the Reinsurer pursuant to subsection (c) above
shall be paid without regard to the actual proceeds received by the Ceding
Company with respect to the Hedges collected. The Ceding Company shall have no
obligation to pay to the Reinsurer any portion of the actual proceeds received
by the Ceding Company with respect to the Hedges, or any other amounts in
respect of the Hedges, other than the Option Payoff amounts. For the avoidance
of doubt, the Reinsurer has no liability for any hedge effectiveness and hedging
is assumed to be [Redacted] effective for purposes of Settlement.



(e)        The Ceding Company shall use reasonable care in its hedging
activities with respect to the Reinsured Policies, and such activities shall (a)
be conducted in good faith and (b) conform with applicable Law.



(f)        For the avoidance of doubt, with respect to a FIA Fixed Interest
Account, the Reinsurer shall pay the Option Budget to the Ceding Company and the
Ceding Company shall pay an Option Payoff to the Reinsurer equal to the actual
fixed interest rate for such FIA Fixed Interest Account established by the
Ceding Company.



Section 2.15    FATCA.



(a)        Prior to any payment being made under this Agreement, the Reinsurer
shall provide to the Ceding Company (or the applicable withholding agent, as
defined in Treasury Regulation Section 1.1471-1(b)(147) a valid IRS Form
W-8BEN-E or other documentation establishing that they are not subject to any
withholding requirement pursuant to the Foreign Account Tax Compliance Act
(Sections 1471-1474 of the Code) (“FATCA”).



(b)        The Reinsurer shall update the forms or other documentation
referenced herein upon a change in facts or circumstance rendering such
previously supplied information incorrect. If the Reinsurer has not provided the
Ceding Company with updated documentation attesting to its FATCA compliance
within thirty (30) calendar days prior to any premium due date, or becomes
non-compliant with FATCA at any later date, the withholding agent (as defined in
Treasury Regulation Section 1.1471-1(b)(147)) shall be entitled to [Redacted]
 (or such other percentage as required by law) of any premium payment to the
Reinsurer under this Agreement and shall promptly notify the Reinsurer of such
withholding.



ARTICLE III REINSURANCE PREMIUMS



Section 3.01    Reinsurance Premiums.    The payment of Reinsurance Premiums is
a condition precedent to the liability of the Reinsurer under this Agreement.
All Reinsurance





12

--------------------------------------------------------------------------------

Premiums shall be payable in accordance with Section 3.02 on the Initial
Settlement Date (if applicable) and in accordance with Section 7.03.



Section 3.02    Initial Settlement Amount.



(a)        On the Initial Settlement Date, if applicable, the Ceding Company
shall transfer to the Funds Withheld Account and/or the ModCo Deposit (in
accordance with the Allocation Percentage) an amount equal to the sum of the
Initial Reserve Amount (if any) plus the Initial Settlement Amount.



(b)        The payment required under Section 3.02(a), if any, shall be effected
as

follows:



(i)         With regard to the Allocation Percentage attributable to the Funds
Withheld Account, the Ceding Company shall pay to the Reinsurer an amount equal
to such Allocation Percentage of the Initial Reserve Amount (if any) plus the
Initial Settlement Amount (being $[•]) and the Reinsurer shall simultaneously
pay to the Ceding Company an initial funds withheld reserve adjustment equal to
such amount. The foregoing net payment shall be effected by the Ceding Company
depositing into the Funds Withheld Account, not later than the close of business
on the Initial Settlement Date, assets set forth in Paragraph A of Schedule
III-B, the aggregate Statutory Carrying Value of which as of the Effective Date
is equal to the relevant Allocation Percentage of the Initial Reserve Amount (if
any) plus the Initial Settlement Amount, free and clear of all liens; and



(ii)        With regard to the Allocation Percentage attributable to the ModCo
Deposit, the Ceding Company shall transfer to the ModCo Deposit an amount equal
to such Allocation Percentage of the Initial Reserve Amount (if any) plus the
Initial Settlement Amount (being $[•]). The foregoing deposit shall be effected
by the Ceding Company depositing into the ModCo Deposit, not later than the
close of business on the Initial Settlement Date, assets set forth set forth in
Paragraph B of Schedule III-B, the aggregate Statutory Carrying Value of which
as of the Effective Date is equal to the relevant Allocation Percentage of the
Initial Reserve Amount (if any) plus the Initial Settlement Amount, free and
clear of all liens.



(c)        If a payment is due in accordance with Section 3.02(a), any amount
paid and/or deposited pursuant to this Section 3.02 that was calculated using
estimated data shall be subject to a customary true-up adjustment promptly after
actual data becomes available.



ARTICLE IV
CEDING COMMISSION



Section 4.01 Ceding Commission. Except as set forth below in this Section 4.01,
the Reinsurer shall pay to the Ceding Company the Ceding Commission on all
Reinsurance Premiums paid to the Reinsurer (including on the Initial Settlement
Date).



Section 4.02 Excise Tax. In the event that any excise tax is due with respect to
any amounts payable by the Ceding Company to the Reinsurer under this Agreement,
the Ceding





13

--------------------------------------------------------------------------------

Company shall pay the entire amount of such excise tax.      The Reinsurer shall
reimburse the Ceding Company for any such excise tax paid by the Ceding Company.



ARTICLE V
ADMINISTRATION FEE



Section 5.01 Policy Expenses. The Reinsurer shall pay the ceding company an
administrative expense fee (“Policy Expenses”) to cover the cost of providing
all administrative and other services necessary or appropriate in connection
with the administration and distribution (including the product development fee)
of the Reinsured Policies and the Reinsured Liabilities, determined in
accordance with Schedule II attached hereto and paid on a monthly basis in
accordance with Section 7.03.



ARTICLE VI
REINSURED LIABILITIES



Section 6.01 Reinsured Liabilities. Subject to Sections 6.02 and 6.03, the
Reinsurer shall pay to the Ceding Company all Losses on Reinsured Liabilities.



Section 6.02    Claims Settlement.



(a)        Subject to Section 6.02(b) and 6.03, the Ceding Company shall be
responsible for the settlement of claims with respect to the Reinsured
Liabilities in accordance with Article X, applicable Law and the terms and
conditions of the Reinsured Policies.



(b)        The Ceding Company shall notify the Reinsurer in writing if the
Ceding Company determines that a claim for payment under a Reinsured Policy
either requires investigation or should be contested or denied. The Reinsurer
and the Ceding Company shall consult in good faith regarding the disposition of
any such claim. The Reinsurer may, but shall not be required to, recommend to
the Ceding Company how to handle such claim. In the event of any disagreement
between the Ceding Company and the Reinsurer as to the validity or amount of
such a claim, the Ceding Company shall have final authority over the disposition
of such claim, provided that the Reinsurer may discharge its payment obligation
in respect of such claim by paying the Quota Share Percentage of the claim as
originally presented to the Ceding Company,



Section 6.03 Recoveries. Subject to Section 6.02(b), if the Ceding Company
obtains any recoveries in respect of a claim with respect to the Reinsured
Liabilities paid by it in accordance with the terms of any Reinsured Policy, the
Ceding Company shall promptly pay to the Reinsurer such recoveries
(“Recoveries”).



ARTICLE VII
REPORTING AND SETTLEMENTS



Section 7.01    Ceding Company Reporting.



(a)        Within ten (10) Business Days of the Initial Settlement Date and
within five (5)  Business Days following the end of each calendar month
following the Initial Settlement Date, the Ceding Company shall deliver to the
Reinsurer a monthly accounting report (a “Monthly





14

--------------------------------------------------------------------------------

Accounting Report”) substantially in the form set forth in Exhibit A for such
calendar month (a “Monthly Accounting Period”). The parties shall from time to
time amend Exhibit A as necessary to appropriately effectuate the terms and
conditions of this Agreement and to ensure the accounting and settlements made
hereunder are correctly computed. The net amount due as set forth in such
Monthly Accounting Report shall be due within five (5) Business Days following
the date of delivery of such Monthly Accounting Report.



(b)        Within ten (10) Business Days following the end of each calendar
quarter and any Recapture Effective Date, the Ceding Company shall deliver to
the Reinsurer a report setting forth the Asset Reserves as of the end of such
calendar quarter or such Recapture Effective Date, as applicable.



(c)        Within ten (10) Business Days following the end of each Monthly
Accounting Period or Recapture Effective Date, the Ceding Company shall deliver
to the Reinsurer, as of the end of such Monthly Accounting Period or the
Recapture Effective Date, as applicable, a report of the Reinsured Policies in
the form as mutually agreed by the parties.



(d)        The Ceding Company shall deliver to the Reinsurer, as of the end of
such Monthly Accounting Period or the Recapture Effective Date, as applicable,
within ten (10) Business Days following the end of each Monthly Accounting
Period or the Recapture Effective Date, an investment accounting report of the
assets held in the Funds Withheld Account, the ModCo Deposit and the Trust
Account which shall include the holdings, Statutory Carrying Value, and such
other information agreed to by the parties in each case, on a CUSIP level.



(e)        The Ceding Company shall deliver to the Reinsurer: (i) within five
(5) Business Days following the filing of the Ceding Company’s unaudited annual
statement with the Nebraska Department of Insurance but no later than March 20
of each year, a copy of such unaudited annual statement; (ii) within five (5)
Business Days of the filing of the Ceding Company’s audited annual statutory
financial statements with the Nebraska Department of Insurance but no later than
June 20 of each year, a copy of such annual statutory financial statements; and
(iii) within five (5) Business Days following the filing of the Ceding Company’s
unaudited quarterly statutory financial statements with the Nebraska Department
of Insurance but no later than sixty (60) calendar days following the end of
each calendar quarter, a copy of such unaudited quarterly statutory financial
statements.



(f)        Upon request, the Ceding Company will, within a reasonable timeframe,
promptly provide the Reinsurer with any additional information related to the
Reinsured Policies reasonably available to the Ceding Company and not reasonably
available to the Reinsurer which the Reinsurer requires in order to complete its
financial statements or is otherwise required to comply with regulatory
requirements. The Reinsurer will identify and communicate any such requests to
the Ceding Company sufficiently in advance of any required deadlines such that
the applicable information and timing for the provision thereof can be mutually
agreed by the parties.



Section 7.02    Reinsurer Reporting.



(a)        The Reinsurer shall deliver to the Ceding Company: (i) within five
(5) Business Days of the filing of the Reinsurer’s audited annual financial
statements with the





15

--------------------------------------------------------------------------------

Vermont Department of Financial Regulation (“VT DFR”) but no later than June 20
of each year, a copy of such annual financial statements; (ii) within fifteen
(15) Business Days following the end of each calendar quarter a calculation of
its Leverage Measure, and (iii) within five (5) Business Days following the
filing of the Reinsurer’s unaudited quarterly financial statements with VT DFR
but no later than sixty (60) calendar days following the end of each calendar
quarter, a copy of such unaudited quarterly financial statements.



(b)        Upon request, the Reinsurer will, within a reasonable timeframe,
provide the Ceding Company with any additional information related to the
Reinsured Policies available to the Reinsurer and not reasonably available to
the Ceding Company which the Ceding Company reasonably requires in order to
complete its financial statements or is otherwise required to comply with
regulatory requirements (if any). The Ceding Company will identify and
communicate any such requests to the Reinsurer sufficiently in advance of any
required deadlines such that the applicable information and timing for the
provision thereof can be mutually agreed by the parties.



Section 7.03    Settlements & Adjustments.



(a)        Following the Initial Settlement Date, there shall be an adjustment
to the Accounts based on the following:



(i)         Investment Performance; Transfers. On a monthly basis, the Funds
Withheld Account Balance and the ModCo Deposit Balance, as determined as of the
end of the immediately preceding Monthly Accounting Period shall be:



(A)       increased by the amount of any increase in Statutory Carrying Value of
the investments in the applicable Account and any transfers from the Trust
Account as set forth in 7.03(b)(i); and



(B)       decreased by the amount of any reductions in Statutory Carrying Value
of the investments in the applicable Account and any transfers to the Trust
Account as set forth in 7.03(b)(ii).



(ii)        Additional Premiums and Other Recoveries. On a weekly basis, the
Ceding Company shall deliver into the Accounts the Reinsurance Premiums and
Recoveries received in connection with the Covered Business and Reinsured Block
(allocation between the Funds Withheld Account and the ModCo Deposit shall be in
accordance with the Allocation Percentage) and each of the Funds Withheld
Account Balance and the ModCo Deposit Balance, as the case may be, shall be
increased by such allocation of Reinsurance Premiums and Recoveries.



(iii)      Reallocation Payments. On any day that the Allocation Percentage
changes, the Ceding Company may reallocate funds between the Accounts by making
a transfer from one Account to the other and such reallocation shall be
reflected in the Funds Withheld Account Balance and the ModCo Deposit Balance.



(iv)       Payments due from Reinsurer. On any day the Ceding Company may apply
funds from the Accounts to pay any net amount due from the Reinsurer in
connection with Losses and as such the Accounts Balance will be decreased by an
amount





16

--------------------------------------------------------------------------------

equal to any payments due from the Reinsurer to the Ceding Company hereunder,
such deductions to be allocated between the Accounts according to the Allocation
Percentage. All such deductions will be effectuated in cash or by the
liquidation of assets (at the direction of the Investment Manager) in the
applicable Account(s) into cash (in the event there is insufficient cash in the
account) in an amount sufficient to pay all amounts owed by the Reinsurer to the
Ceding Company and the transfer of such cash to the Ceding Company in settlement
of the payments due from the Reinsurer to the Ceding Company.



(b)        At the end of each Monthly Accounting Period, following the delivery
of each Monthly Accounting Report:



(i)         Top-Up of Accounts.



(A)       In the event the Accounts Required Reserves-Funds Withheld is greater
than the Funds Withheld Account Balance, the Reinsurer shall pay the absolute
value of such difference to the Ceding Company within ten (10) Business Days of
a demand by the Ceding Company, and the Ceding Company shall deposit such
amounts into the Funds Withheld Account. If the Reinsurer fails to make such
payment within ten (10) Business Days of such demand, the Ceding Company may
withdraw the absolute value of such difference from the Trust Account (in
accordance with the terms of the Trust Agreement) and the Ceding Company shall
deposit such drawn amounts into the Funds Withheld Account. Any assets other
than cash that are withdrawn from the Trust Account and deposited into the Funds
Withheld Account must satisfy clause (iv) of the definition of Permitted Asset
and shall be valued according to Fair Market Value.



(B)       In the event the Accounts Required Reserves-ModCo is greater than the
ModCo Deposit Balance, the Reinsurer shall pay the absolute value of such
difference to the Ceding Company within ten (10) Business Days of a demand by
the Ceding Company, and the Ceding Company shall deposit such amounts into the
ModCo Deposit. If the Reinsurer fails to make such payment within ten (10)
Business Days of such demand, the Ceding Company may withdraw the absolute value
of such difference from the Trust Account (in accordance with the terms of the
Trust Agreement) and the Ceding Company shall deposit such drawn amounts into
the ModCo Deposit. Any assets other than cash that are withdrawn from the Trust
Account and deposited into the ModCo Deposit must satisfy clause (iv) of the
definition of Permitted Asset and shall be valued according to Fair Market
Value.



(ii)        Over-Funding of Accounts Balance.



(A)       In the event the Funds Withheld Account Balance is greater than the
Accounts Required Reserves-Funds Withheld, the absolute value of such difference
shall be paid to the Trust Account at the direction of the Reinsurer; provided
any payment made hereunder in assets other than cash shall be at the Fair Market
Value of such asset.





17

--------------------------------------------------------------------------------

(B)       In the event the ModCo Deposit Balance is greater than the Accounts
Required Reserves-ModCo, the absolute value of such difference shall be paid to
the Trust Account at the direction of the Reinsurer; provided any payment made
hereunder in assets other than cash shall be at the Fair Market Value of such
asset.



(c)        Reinsurer’s Top-Up Obligation. In the event there are insufficient
funds in the Trust Account to pay an amount required to be withdrawn under
Section 7.03(b)(i) above, the Reinsurer shall pay the amount of such
insufficiency to the Ceding Company promptly and in any event, within fifteen
(15) Business Days, to the account or accounts designated by the Ceding Company;
provided however, in the event the Reinsurer disputes any determinations made by
the Ceding Company, then the Reinsurer shall pay the full amount and the Ceding
Company shall deposit such disputed amounts into the Funds Withheld Account or
ModCo Deposit (as applicable) until the calculation is re-determined by the 3rd
Party Actuary and the determinations of the 3rd Party Actuary shall be
conclusive absent manifest error (any such payment by the Reinsurer under this
Section 7.03(c), a “Reinsurer Top-Up Payment”).



(d)        Other.



(i)         The Reinsurer may at any time withdraw amounts from the Trust
Account in accordance with Section 8.03 and the terms of the Trust Agreement,
such amounts to be limited such that after the withdrawal the Leverage Measure
will be equal to or greater than the Minimum Leverage Measure.



(ii)        Except as otherwise set forth herein, any amount due under this
Agreement shall be paid by wire transfer of immediately available funds to the
account or accounts designated by the recipient thereof.



ARTICLE VIII

THE MODCO DEPOSIT, THE FUNDS

WITHHELD ACCOUNT, THE TRUST ACCOUNT, AND INVESTMENT MANAGEMENT AGREEMENT



Section 8.01    ModCo Deposit.



(a)        Prior to the Initial Settlement Date, the Ceding Company shall
establish a modified coinsurance account (the “ModCo Deposit”) to hold the
modified coinsurance deposit on the books and records of the Ceding Company,
which shall consist of a custody account established by the Ceding Company with
Wells Fargo Bank N.A. (as custodian of such custody account, the “Custodian”).



(b)        The ModCo Deposit and the assets maintained therein will be owned and
maintained by the Ceding Company and will be used exclusively for the purposes
set forth in this Agreement. The assets maintained in the ModCo Deposit shall be
invested by the Investment Manager and consist only of Permitted Assets, and the
Permitted Assets shall be valued, for the purposes of this Agreement, according
to their Statutory Carrying Value. For so long as one or more assets in the
ModCo Deposit do not comply with the definition of Permitted Assets as a result
of the downgrade of such asset or assets, the Reinsurer shall not be permitted
to effect





18

--------------------------------------------------------------------------------

substitutions of any assets in the ModCo Deposit or withdraw any funds or assets
from the Trust Account without the Ceding Company’s prior written consent.



(c)        Notwithstanding any other provision hereof, assets held in the ModCo
Deposit may be withdrawn by the Ceding Company at any time and shall be utilized
and applied by the Ceding Company or any of its successors in interest by
operation of law, including any liquidator, rehabilitator, receiver or
conservator of the Ceding Company, without diminution because of insolvency on
the part of the Ceding Company or the Reinsurer, only in accordance with Section
7.03.



(d)        Determinations of statutory impairments of assets maintained in the
ModCo Deposit shall be made by the Ceding Company and shall be (i) based upon
the statutory rules and guidelines and the impairment policy used by the Ceding
Company and its auditors for purposes of calculating statutory impairments
reflected in the Ceding Company’s statutory financial statements and (ii)
subject to consultation between the Investment Manager, the Reinsurer and the
Ceding Company. The Ceding Company shall promptly notify the Reinsurer in
writing if the Ceding Company determines that any assets maintained in the ModCo
Deposit have become impaired for purposes of determining Statutory Carrying
Value. Such notice shall describe any such assets, the reason for the impairment
and the effect on Statutory Carrying Value of such assets.



(e)        The Ceding Company shall bear the administrative costs and expenses
related to the establishment and maintenance of the ModCo Deposit, including the
fees of the Custodian to the extent relating to the ModCo Deposit.



(f)        The performance of the assets maintained in the ModCo Deposit,
including of all investment income paid or accrued, investment gains or losses,
defaults and/or statutory impairments, will inure to the sole benefit or cost of
the Reinsurer.



Section 8.02    Funds Withheld Account.



(a)        Prior to the Initial Settlement Date, the Ceding Company shall
establish a funds withheld account (the “Funds Withheld Account”) to secure the
payment liability of the Reinsurer on the books and records of the Ceding
Company, which shall consist of a custody account established by the Ceding
Company with the Custodian. For avoidance of doubt, the balance of the Funds
Withheld Account shall be considered a payable to the Reinsurer and as an amount
held on behalf of the Reinsurer. The Reinsurer shall consider such amount as a
receivable.



(b)        The Funds Withheld Account and the assets maintained therein will be
owned and maintained by the Ceding Company and will be used exclusively for the
purposes set forth in this Agreement. The assets maintained in the Funds
Withheld Account shall be invested by the Investment Manager and consist only of
Permitted Assets, and the Permitted Assets shall be valued, for the purposes of
this Agreement, according to their Statutory Carrying Value. For  so long as one
or more assets in the Funds Withheld Account do not comply with the definition
of Permitted Assets as a result of the downgrade of such asset or assets, the
Reinsurer shall not be permitted to effect substitutions of any assets in the
Funds Withheld Account or withdraw any funds or assets from the Trust Account
without the Ceding Company’s prior written consent..





19

--------------------------------------------------------------------------------

(c)        Notwithstanding any other provision hereof, assets held in the Funds
Withheld Account may be withdrawn by the Ceding Company at any time and shall be
utilized and applied by the Ceding Company or any of its successors in interest
by operation of law, including any liquidator, rehabilitator, receiver or
conservator of the Ceding Company, without diminution because of insolvency on
the part of the Ceding Company or the Reinsurer, only in accordance with Section
7.03.



(d)        Determinations of statutory impairments of assets maintained in the
Funds Withheld Account shall be made by the Ceding Company and shall be (i)
based upon the statutory rules and guidelines and the impairment policy used by
the Ceding Company and its auditors for purposes of calculating statutory
impairments reflected in the Ceding Company’s statutory financial statements and
(ii) subject to consultation between the Investment Manager, the Reinsurer and
the Ceding Company. The Ceding Company shall promptly notify the Reinsurer in
writing if the Ceding Company determines that any assets maintained in the Funds
Withheld Account have become impaired for purposes of determining Statutory
Carrying Value. Such notice shall describe any such assets, the reason for the
impairment and the effect on Statutory Carrying Value of such assets.



(e)        The Ceding Company shall bear the administrative costs and expenses
related to the establishment and maintenance of the Funds Withheld Account,
including the fees of the Custodian to the extent relating to the Funds Withheld
Account.



(f)        The performance of the assets maintained in the Funds Withheld
Account, including of all investment income paid or accrued, investment gains or
losses, defaults and/or statutory impairments, will inure to the sole benefit or
cost of the Reinsurer.



Section 8.03    Trust Account.



(a)        Prior to the Initial Settlement Date, the Ceding Company and the
Reinsurer shall establish a trust account (the “Trust Account”) with Wells Fargo
Bank N.A. (as trustee of such Trust Account, the “Trustee”) with the Reinsurer
as grantor thereof, and the Ceding Company as beneficiary. The Trust Account
shall initially contain certain capital assets of the Reinsurer (which prior to
the Initial Settlement Date shall be set out in Schedule XIII and such
additional amounts as distributed in accordance with Section 7.03.



(b)        The Reinsurer expects to contribute additional amounts to the Trust
Account as set out in Schedule XIII. The maximum amount the Reinsurer is
required to deposit into the Trust Agreement, inclusive of any amount deposited
as of the Effective Date or the date of execution of this Agreement, is
[Redacted].



(c)        The assets maintained in the Trust Account shall be invested by the
Investment Manager and consist only of Permitted Assets. For so long as an asset
or assets in the Trust Account do not comply with the definition of Permitted
Assets as a result of the downgrade of such asset or assets, the Reinsurer shall
not be permitted to effect substitutions of assets in the Trust Account or
withdraw funds or assets from the Trust Account without the Ceding Company’s
prior written consent.





20

--------------------------------------------------------------------------------

(d)        Subject to the requirements of the Trust Agreement, assets held in
the Trust Account may be withdrawn by the Reinsurer at any time, and from time
to time for any lawful purpose, in accordance with the Trust Agreement.



(e)        The administrative costs and expenses related to the establishment
and maintenance of the Trust Account shall be paid out of the assets of the
Trust Account.



(f)        The performance of the assets maintained in the Trust Account,
including of all investment income paid or accrued, investment gains or losses,
defaults and/or statutory impairments, will inure to the sole benefit or cost of
the Reinsurer.



(g)        The Reinsurer shall be obligated to deposit assets into the Trust
Account as required by the Trust Agreement. Assets may be withdrawn from the
Trust Account only in accordance with the provisions of the Trust Agreement.



Section 8.04    Excess Withdrawals.



(a)        The Ceding Company shall return to the Funds Withheld Account, ModCo
Deposit and/or Trust Account (as applicable), amounts which are withdrawn in
excess of amounts required or permitted under Section 7.03 or otherwise in this
Agreement (“Excess Withdrawals”) immediately upon becoming aware of such Excess
Withdrawal. In the event of an Excess Withdrawal, the Ceding Company shall
return to the Account or Trust Account from which such amounts were withdrawn
the specific assets withdrawn in excess of the amounts required or permitted
under Section 7.03, together with any realized interest or other income thereon,
all in a manner such that the Reinsurer is restored to the position it would
have been in if the Excess Withdrawal had not occurred. To the extent that the
Excess Withdrawal was composed of cash, the Ceding Company shall return the
amount of such cash plus interest thereon at a rate per annum equal to Delayed
Payment Rate, from the date of withdrawal to but excluding the date on which the
Excess Withdrawal is returned to the Funds Withheld Account, ModCo Deposit
and/or Trust Account (as applicable). Until such amounts are so returned, such
amounts shall be deemed to be held in trust by the Ceding Company for the
benefit of the Reinsurer.



(b)        The balance of the amount held or required to be so held in trust
separate and apart as of any date of determination shall be an amount (the
“Excess Withdrawal Amount”) equal to (i) the amount withdrawn from the Funds
Withheld Account, ModCo Deposit and/or Trust Account (as applicable) in excess
of amounts required or permitted under Section 7.03 minus (ii) any amounts
applied by the Ceding Company therefrom for purposes required or permitted under
Section 7.03 or returned to the Funds Withheld Account, ModCo Deposit and/or
Trust Account (as applicable) plus (iii) any realized interest or other income
on the withdrawn assets plus interest on any cash amount as determined in
accordance with Section 8.04(a).



Section 8.05    Investment Management Agreement.



(a)        Pursuant to an investment management agreement (the “Investment
Management Agreement”), the Ceding Company shall appoint the Investment Manager
as investment manager to provide investment management services with respect to
the assets maintained in the ModCo Deposit and the Funds Withheld Account. The
Ceding Company shall not amend, modify or change the terms of the Investment
Management Agreement, including the





21

--------------------------------------------------------------------------------

Investment Guidelines attached as an exhibit thereto, or remove or replace the
Investment Manager without the prior written consent of the Reinsurer, such
consent not to be unreasonably withheld. If the Ceding Company and the Reinsurer
agree to any amendments, modifications or changes to the investment management
agreement, then the Ceding Company shall propose such changes in writing to the
Investment Manager in accordance with the terms of the Investment Management
Agreement. The Ceding Company shall not propose any additional limitations
(including with respect to asset allocations) on the assets maintained in the
ModCo Deposit or the Funds Withheld Account without the prior written consent of
the Reinsurer. In the event that the Investment Manager is removed or resigns,
the Ceding Company and the Reinsurer shall mutually agree (in good faith) on a
replacement investment manager. The replacement investment manager shall accept
its appointment by entering into an investment management agreement in a form
acceptable to the Ceding Company and the Reinsurer.



(b)        Pursuant to an investment management agreement (the “Trust IMA”), the
Reinsurer shall appoint the Investment Manager to provide investment management
services with respect to the assets maintained in the Trust Account. The
Reinsurer shall not amend, modify or change the terms of the Trust IMA,
including the Investment Guidelines attached as an exhibit thereto, or remove or
replace the Investment Manager without the prior written consent of the Ceding
Company, such consent not to be unreasonably withheld. If the Ceding Company and
the Reinsurer agree to any amendments, modifications or changes to the
investment management agreement, then the Reinsurer shall propose such changes
in writing to the Investment Manager in accordance with the terms of the Trust
IMA. The Reinsurer shall not propose any additional limitations (including with
respect to asset allocations) on the assets maintained in the Trust Account
without the prior written consent of the Ceding Company. In the event that the
Investment Manager is removed or resigns, the Ceding Company and the Reinsurer
shall mutually agree (in good faith) on a replacement investment manager. The
replacement investment manager shall accept its appointment by entering into an
investment management agreement in a form acceptable to the Ceding Company and
the Reinsurer.



ARTICLE IX
RESERVED



ARTICLE X
ADMINISTRATION



Section 10.01 Policy Administration. The Ceding Company shall provide all
required, necessary and appropriate claims, administrative and other services,
including reporting under Article VII, with respect to the Reinsured Policies
and the Accounts. The Ceding Company shall conduct its administration and claims
practices with respect to the Reinsured Policies (a) with a level of skill,
diligence and expertise that would reasonably be expected from experienced and
qualified personnel performing such duties in similar circumstances, (b) in
accordance with applicable Law and the terms of the Reinsured Policies, and (c)
in a manner no less favorable to the Reinsurer and the Reinsured Policies than
those used by the Ceding Company with respect to other policies of the Ceding
Company not reinsured by the Reinsurer hereunder or other hedges of the Ceding
Company. The Ceding Company shall not outsource any administrative functions or
claims administration to a non-Affiliate with respect to the Reinsured Policies
or this Agreement without the prior written consent of the Reinsurer, such
consent not to be unreasonably withheld.





22

--------------------------------------------------------------------------------

If the Reinsurer consents to any outsourcing of any administrative functions or
claims administration with respect to the Reinsured Policies or this Agreement,
the Ceding Company shall secure the Reinsurer’s right to audit and inspect the
party performing such outsourced services. If the Ceding Company is adjudicated
pursuant to the Dispute Resolution provisions of this Agreement to have
persistently and materially breached its administration obligations set forth in
this Section 10.01, the Reinsurer may require the Ceding Company to appoint and
retain, at the Ceding Company’s expense, a professional third party
administrator that is acceptable to the Reinsurer and has appropriate experience
in the administration of annuity reinsurance claims (a “Substitute
Administrator”) to perform such administration obligations on behalf of the
Ceding Company; provided that the Reinsurer shall have obtained the prior
written unanimous approval of all Third-Party Reinsurers of the appointment and
retention of the Substitute Administrator. Any Substitute Administrator shall
provide written evidence that it has obtained (and maintains in force) errors &
omissions insurance policies with insurance coverage of at least [Redacted].



Section 10.02 Record-Keeping.



(a)        Each of the Ceding Company and Reinsurer shall maintain all records
and correspondence for services performed by such party hereunder relating to
the Reinsured Policies in accordance with industry standards of insurance
record- keeping. In addition, such records shall be made available for
examination, audit, and inspection by the other party, or the department of
insurance of any jurisdiction within which either the Ceding Company or the
Reinsurer operates. The Ceding Company and the Reinsurer further agree that in
the event of the termination of this Agreement, any such records in the
possession of the Reinsurer shall promptly be duplicated and forwarded to the
Ceding Company unless otherwise instructed.



(b)        The Ceding Company shall establish and maintain an adequate system of
internal controls and procedures for financial reporting relating to the
Reinsured Policies and the Accounts, including associated documentation, and
shall make such documentation available for examination and inspection by the
Reinsurer. All reports provided by the Ceding Company pursuant to Article VII
shall be prepared in accordance with such system and procedures and shall be
consistent with the Ceding Company’s books and records.



ARTICLE XI

TERM AND TERMINATION



Section 11.01 Duration of Agreement. This Agreement shall continue in force
until:



(a)        Such time as the Ceding Company has no further liabilities or
obligations with respect to the Reinsured Liabilities;



(b)        Such time as this Agreement is terminated as to new business as set
forth in

Schedule V; or



(c)        The Agreement is terminated by mutual agreement of the parties.



Section 11.02 Recapture.





23

--------------------------------------------------------------------------------

(a)        Neither party shall be permitted to cause a recapture of the
Reinsured Policies except in accordance with this Section 11.02. For the
avoidance of doubt, neither party shall be permitted to cause a partial
recapture of the Reinsured Policies pursuant to this Section

11.02 other than as set out in Section 11.02(c).



(b)        Recapture for Non-Payment. Either party may cause the Reinsured
Policies to be recaptured in full and this Agreement to be terminated as to all
Reinsured Policies if the other party fails to pay any amounts due under this
Agreement within thirty (30) calendar days following written notice of
non-payment from the non-defaulting party.



(c)        Recapture of Renewals. In the event that this Agreement has been
terminated with respect to new business under Section 11.01(b), the Ceding
Company may recapture any Reinsured Policy under this Agreement that is either
subject to a renewal under its terms for MYGAs (starting on the 10th anniversary
of each MYGA policy) or out of its surrender charge period for FIAs; provided
the Ceding Company must provide notice to the Reinsurer no later than ten (10)
Business Days prior to the maturity date of each such Reinsured Policy. If the
Ceding Company so elects to recapture, it must recapture all future renewed
Reinsured Policies.



(d)        Recapture by Ceding Company for Other Material Breach. In addition to
all of the other recapture rights set forth in this Agreement, the Ceding
Company may terminate this Agreement and recapture all of the Reinsured
Policies, if:



(i)         the Reinsurer ceases doing business;



(ii)        the Reinsurer fails to be authorized for reinsurance in its country
of domicile;



(iii)      the Reinsurer (A) is held guilty or liable for fraud, embezzlement,
or other intentional wrongful acts or (B) is found by a Governmental Entity
after exhaustion or cessation of all avenues of appeal and review to have
violated a material regulatory requirement imposed by the insurance supervisory
authority in its country of domicile;



(iv)       the Reinsurer fails to make any payment, funding or contribution
required hereunder (including a failure to make a Reinsurer Top-Up Payment)
within the cure period specified in Section 7.03(c); or



(v)        the Ceding Company does not receive full credit for reinsurance of
the Reinsured Liabilities in its state of domicile.



(e)        Recapture for Insolvency of Reinsurer. The Ceding Company may
terminate this Agreement and recapture all of the Reinsured Policies in the
event that the Reinsurer becomes insolvent (as set forth in Article XIV) by
promptly providing the Reinsurer or its Authorized Representative with written
notice of recapture, to be effective as of the date on which the Reinsurer’s
insolvency is established by the authority responsible for such determination.
Any requirement for a notification period prior to the termination of this
Agreement shall not apply under such circumstances.





24

--------------------------------------------------------------------------------

Section 11.03 Recapture Payment.



(a)        In the event the Reinsured Policies are recaptured in full (including
if this Agreement is rejected by any liquidator, receiver, rehabilitator,
trustee or similar Person acting on behalf of the Ceding Company (a
“Receiver”)), a net accounting and settlement as to any balance due under this
Agreement shall be undertaken by the Ceding Company which calculations shall be
as of the Recapture Effective Date in an amount equal to the net result of the
following, in each case calculated as of the Recapture Effective Date (the
“Recapture Payment”):



(i)         the net amount due to the Ceding Company or the Reinsurer, as
applicable, pursuant to Sections 7.03(a) and (b); and



(ii)        if the Ceding Company is electing to recapture solely pursuant to
Section 11.02(d)(v) and there is no basis to recapture under Section 11.02(b) or
clauses (i), (ii), (iii) or (iv) of Section 11.02(d), an amount payable to the
Reinsurer equal to the aggregate amount of Ceding Commissions paid by the
Reinsurer that are unearned by the Ceding Company as of the Recapture Effective
Date, where Ceding Commissions shall be considered earned on a straight-line
basis and considered fully earned on the scheduled maturity date of the
applicable Reinsured Policy (or renewal thereof, if applicable).



(b)        Within ten (10) Business Days following the later of the Recapture
Effective Date or becoming aware that a recapture event has occurred, the Ceding
Company shall deliver to the Reinsurer a final Monthly Accounting Report
starting as of the prior Monthly Accounting Report and ending on the Recapture
Effective Date together with the amount calculated pursuant to clause (ii) of
the preceding sentence (as applicable) (the “Terminal Accounting Report”), and
all amounts required to be paid in connection with the final settlement
(including all Account Adjustments and Reinsurer Top-Up Payments) set forth in
such Terminal Accounting Report shall be paid in accordance with Section 7.03 as
if the Recapture Effective Date were the end of the month. In addition to all
amounts required to be paid in connection with the final settlement, the
Reinsurer shall pay an amount equal to the Accounts Required Reserves to the
Ceding Company, such payment to be effectuated by the Ceding Company retaining
assets in the Accounts with an aggregate Statutory Carrying Value equal to the
Accounts Required Reserves. Following the making of all payments required to be
made by the Reinsurer hereunder (including any Account Adjustments and/or
Reinsurer Top-Up Payments and the payment of the Accounts Required Reserves to
the Ceding Company) any remaining assets in the Accounts or the Trust Account
shall be delivered to one or more accounts as directed by the Reinsurer.



(c)        Either party’s right to terminate the reinsurance provided hereunder
will not prejudice its right to collect amounts owed to it hereunder, including
applicable interest as specified in Section 17.02, for the period during which
such reinsurance was in force, through and including any notice period.



(d)        In the event of a renewal recapture under Section 11.02(c), the
Reinsured Liability with respect to such Reinsured Policy shall be extinguished
upon the Reinsurer’s settlement of those items in Section 7.03 and the payment
of the Quota Share of the Net Statutory Reserves with respect to the recaptured
policy (such payment to be effectuated by the Ceding





25

--------------------------------------------------------------------------------

Company retaining assets in the Accounts with an aggregate book value equal to
the Net Statutory Reserves), and in each case, solely related to such Reinsured
Policy.



(e)        For the avoidance of doubt, in the event this Agreement terminates
for new business pursuant to Section 11.01 Reinsurer shall remain liable for the
Reinsured Policies ceded hereunder in accordance with the terms of this
Agreement. Reinsurer shall not be liable for any risks arising after the
recapture date of any recaptured Reinsured Policies as provided for in Section
11.02.



Section 11.04 Survival. All provisions of this Agreement will survive any
termination of this Agreement and recapture of the Reinsured Policies to the
extent necessary to carry out the purpose of this Agreement.



ARTICLE XII
ERRORS AND OMISSIONS



Section 12.01 Errors and Omissions. Any unintentional or accidental failure to
comply with the terms of this Agreement which can be shown to be the result of
an oversight or clerical error relating to the administration of reinsurance by
either party will not constitute a breach of this Agreement; provided, that,
upon discovery, the error shall be promptly corrected so that both parties are
restored to the position they would have occupied had the oversight or clerical
error not occurred. In the event a payment is corrected, the party receiving the
payment shall be entitled to interest in accordance with Section 17.02. Should
it not be possible to restore both parties to this position, the party
responsible for the oversight or clerical error will be responsible for any
resulting liabilities and expenses.



ARTICLE XIII
DISPUTE RESOLUTION



Section 13.01 Negotiation.



(a)        Within fifteen (15) calendar days after the Reinsurer or the Ceding
Company has given the other party written notification of a specific dispute
arising out of or relating to this Agreement, each party will appoint a
designated officer of its company to attempt to resolve such dispute. The
officers will meet at a mutually agreeable time and location as soon as
reasonably possible and as often as reasonably necessary in order to gather and
furnish the other with all appropriate and relevant information concerning the
dispute. Any such meetings may be held by telephone or video conference. The
officers will discuss the matter in dispute and will negotiate in good faith
without the necessity of formal arbitration proceedings. During the negotiation
process, all reasonable requests made by one officer to the other for
information will be honored.  The specific format for such discussions will be
decided by the designated officers.



(b)        If the officers cannot resolve the dispute within thirty (30)
calendar days of their first meeting, the dispute will be submitted to formal
arbitration pursuant to Section 13.02, unless the parties agree in writing to
extend the negotiation period for an additional thirty (30) calendar days.





26

--------------------------------------------------------------------------------

Section 13.02 Arbitration; Waiver of Trial by Jury.



(a)        It is the intention of the Reinsurer and the Ceding Company that the
customs and practices of the insurance and reinsurance industry will be given
full effect in the operation and interpretation of this Agreement. If the
Reinsurer and the Ceding Company cannot mutually resolve a dispute that arises
out of or relates to this Agreement, including the validity of this Agreement,
and the dispute cannot be resolved through the negotiation process, then the
dispute will be finally settled by arbitration in accordance with the provisions
of this Section 13.02.



(b)        To initiate arbitration, either the Ceding Company or the Reinsurer
will notify the other party by certified mail of its desire to arbitrate,
stating the nature of the dispute and the remedy sought.



(c)        Any arbitration pursuant to this Section 13.02 will be conducted
before a panel of three (3) arbitrators who will be current or former officers
of life insurance or reinsurance companies other than officers or directors of
the parties to this Agreement, their Affiliates or subsidiaries, or other
professionals with experience in life insurance or reinsurance; provided, that
such professionals shall not have performed services for either party or its
Affiliates within the previous three (3) years. Each of the arbitrators will be
familiar with the prevailing customs and practices for reinsurance in the life
insurance and reinsurance industry in the United States. Each of the parties
will appoint one arbitrator and the two (2) so appointed will select the third
arbitrator who shall be independent and impartial. If either party refuses or
fails to appoint an arbitrator within sixty (60) calendar days after the other
party has given written notice to such party of its arbitrator appointment, the
party that has given notice may appoint the second arbitrator. If the two (2)
arbitrators do not agree on a third arbitrator within thirty (30) calendar days
of the appointment of the second arbitrator, then the third arbitrator shall be
selected by the ARIAS-U.S. Umpire Selection Procedure (available at
www.ARIAS-US.org), subject to the arbitrator qualification requirements of this
paragraph.



(d)        Each arbitration hearing under this Agreement will be held on the
date set by the arbitrators at a mutually agreed upon location.  In no event
will this date be later than six (6)  months after the appointment of the third
arbitrator. As soon as possible, the arbitrators will establish arbitration
procedures as warranted by the facts and issues of the particular case.
Notwithstanding Section 17.17, the arbitration and this Section 13.02 shall be
governed by Title 9 (Arbitration) of the United States Code.



(e)        The arbitrators will base their decision on the terms and conditions
of this Agreement and the customs and practices of the insurance and reinsurance
industries rather than on strict interpretation of the law. The decision of the
arbitrators will be made by majority rule and will be final and binding on both
parties, unless (i) the decision was procured by corruption, fraud or other
undue means; (ii) there was evident partiality by an arbitrator or corruption in
any of the arbitrators or misconduct prejudicing the rights of any party; or
(iii) the arbitrators exceeded their powers. Subject to the preceding sentence,
neither party may seek judicial review of the decision of the arbitrators. The
arbitrators shall enter an award which shall do justice between the parties and
the award shall be supported by written opinion. The parties agree that the
federal courts in the State of Nebraska, or the State courts of such State, have
jurisdiction to hear any matter relating to compelling arbitration or enforcing
the judgment of an arbitral panel, and the





27

--------------------------------------------------------------------------------

parties hereby consent to such jurisdiction. Each party hereby waives, to the
fullest extent permitted by Law, any objection it may now or hereafter have to
the laying of such venue, or any claim that a proceeding has been brought in an
inconvenient forum. In addition, the Ceding Company and the Reinsurer hereby
consent to service of process out of such courts at the addresses set forth in
Section 17.06.



(f)        Unless the arbitrators decide otherwise, each party will bear the
expense of its own arbitration activities, including its appointed arbitrator
and any outside attorney and witness fees.  The parties will jointly bear the
expense of the third arbitrator.



(g)        Waiver of Trial by Jury. THE REINSURER AND THE CEDING COMPANY HEREBY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY MATTER ARISING OUT OF OR
RELATING TO THIS AGREEMENT.



ARTICLE XIV

INSOLVENCY



Section 14.01 Insolvency.



(a)        A party to this Agreement will be deemed “insolvent” when it:



(i)         applies for or consents to the appointment of a receiver,
rehabilitator, conservator, liquidator or statutory successor (the “Authorized
Representative”) of its properties or assets;



(ii)        is adjudicated as bankrupt or insolvent;



(iii)      files or consents to the filing of a petition in bankruptcy, seeks
reorganization or an arrangement with creditors or takes advantage of any
bankruptcy, dissolution, liquidation, rehabilitation, conservation or similar
Law;



(iv)       becomes the subject of an order to rehabilitate or an order to
liquidate as defined by the insurance code of the jurisdiction of the party’s
domicile.



(v)        In the event of the insolvency of either party, the rights or
remedies of this Agreement will remain in full force and effect.



(b)        Insolvency of the Ceding Company. In the event of the insolvency,
liquidation or rehabilitation of the Ceding Company or the appointment of a
liquidator, receiver or statutory successor of the Ceding Company, the
reinsurance coverage provided hereunder shall be payable by the Reinsurer
directly to the Ceding Company or to its liquidator, receiver or statutory
successor except (1) when the contract or other written agreement specifically
provides another payee of such reinsurance in the event of the insolvency of the
ceding insurer or (2) when the assuming insurer, with the consent of the direct
insured, has assumed such policy obligations of the ceding insurer as direct
obligations of the assuming insurer to the payees under such policies and in
substitution for the obligations of the ceding insurer to such payees, on the
basis of the liability of the Ceding Company for the Reinsured Liabilities
without diminution because of such insolvency, liquidation, rehabilitation or
appointment or because such liquidator, receiver or





28

--------------------------------------------------------------------------------

statutory successor has failed to pay any claims or any portion thereof. In any
such event, the reinsurance being provided hereunder shall be payable
immediately upon demand, with reasonable provision for verification, on the
basis of claims allowed against the Ceding Company by any court of competent
jurisdiction or by any liquidator, receiver or statutory successor. In any such
event, the liquidator, receiver or statutory successor of the Ceding Company
shall give written notice to the Reinsurer of the pendency of each claim against
the Ceding Company with respect to such Reinsured Liabilities within a
reasonable time after each such claim is filed in the insolvency, liquidation or
rehabilitation proceeding. During the pendency of any such claims, the Reinsurer
may, at its own expense, investigate such claim and interpose in the proceeding
in which such claim is to be adjudicated any defense or defenses that the
Reinsurer may reasonably deem available to the Ceding Company or its liquidator,
receiver or statutory successor. For the avoidance of doubt, the Reinsurer will
be liable only for benefits reinsured as benefits become due under the terms of
the Reinsured Policies and will not be or become liable for any amounts or
reserves to be held by the Ceding Company as to the Reinsured Policies or for
any damages or payments resulting from the termination or restructuring of the
Reinsured Policies, in each case, that are not otherwise expressly covered by
this Agreement.



ARTICLE XV

TAXES



Section 15.01 Taxes. No taxes, allowances, or other expenses will be paid by the
Reinsurer to the Ceding Company for any Reinsured Policy, except as specifically
referred to in this Agreement.



Section 15.02 DAC Tax Election.



(a)        The Ceding Company and the Reinsurer agree to elect, pursuant to U.S.
Treasury Regulations Section 1.848-2(g)(8), to determine specified policy
acquisition expenses with respect to this Agreement without regard to the
general deductions limitation of Section 848(c)(1) of the Code (the "DAC Tax
Election").



(b)        This DAC Tax Election will be effective for the first taxable year in
which this Agreement is effective and for all years for which this Agreement
remains in effect, and each party agrees that is will take no action to revoke
such DAC Tax Election.



(c)        The party with the net positive consideration for this Agreement for
each taxable year will capitalize specified policy acquisition expenses with
respect to this Agreement without regard to the general deductions limitation of
Section 848(c)(1) of the Code.



(d)        The parties agree to sign the DAC Tax Election in the format provided
in Schedule VI upon the execution of this Agreement.



(e)        The parties agree to exchange information pertaining to the amount of
net consideration under this Agreement each year to ensure consistency. If
requested, the Ceding Company will provide supporting information reasonably
requested by the Reinsurer. (The term "net consideration" means "net
consideration" as defined in Regulation Section 1.848-2(f)).





29

--------------------------------------------------------------------------------

(f)        The Ceding Company and the Reinsurer will each attach a schedule to
their respective federal income tax returns filed for the first taxable year for
which this DAC Tax Election is effective, and each year thereafter. Such
schedules will identity the Agreement as a reinsurance agreement for which the
DAC Tax Election under Regulation Section 1.8482(g)(8) has been made.



(g)        The Ceding Company and the Reinsurer represent and warrant that each
is respectively subject to U.S. taxation under with the provision of subchapter
L of Chapter 1 or the provisions of subpart F of subchapter N of Chapter 1 of
the Code.



Section 15.03 US Taxpayer. Both the Ceding Company and the Reinsurer are U.S.
taxpayers that are corporations for United States federal income tax purposes
and are “United States persons” within the meaning of Section 7701(a)(30) of the
Code.



ARTICLE XVI
REPRESENTATIONS, WARRANTIES AND COVENANTS



Section 16.01 Representations and Warranties of the Ceding Company. The Ceding
Company hereby represents and warrants to the Reinsurer, as of the Effective
Date, as follows:



(a)        Organization and Qualification. The Ceding Company is a corporation
duly incorporated, validly existing and in good standing under the Laws of the
State of Nebraska and has all requisite corporate power and authority to operate
its business as now conducted, and is duly qualified as a foreign corporation to
do business, and, to the extent legally applicable, is in good standing, in each
jurisdiction where the character of its owned, operated or leased properties or
the nature of its activities makes such qualification necessary, except for
failures to be so qualified or be in good standing that, individually or in the
aggregate, do not have, and would not reasonably be expected to have, a material
adverse effect on the Ceding Company’s ability to perform its obligations under
this Agreement.



(b)        Authorization. The Ceding Company has all requisite corporate power
to enter into, consummate the transactions contemplated by and carry out its
obligations under, this Agreement. The execution and delivery by the Ceding
Company of this Agreement, and the consummation by the Ceding Company of the
transactions contemplated by, and the performance by the Ceding Company of its
obligations under, this Agreement have been duly authorized by all requisite
corporate action on the part of the Ceding Company. This Agreement has been duly
executed and delivered by the Ceding Company, and (assuming due authorization,
execution and delivery by the Reinsurer) this Agreement constitutes the legal,
valid and binding obligation of the Ceding Company, enforceable against it in
accordance with its terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium, or similar Laws relating to or affecting
creditors’ rights generally.



(c)        No Conflict. The execution, delivery and performance by the Ceding
Company of, and the consummation by the Ceding Company of the transactions
contemplated by, this Agreement do not and will not (i) violate or conflict with
the organizational documents of the Ceding Company, (ii) conflict with or
violate any Law or Permit of any Governmental Entity applicable to the Ceding
Company or by which it or its properties or assets is bound or subject, or





30

--------------------------------------------------------------------------------

(iii)  result in any breach of, or constitute a default (or event which, with
the giving of notice or lapse of time, or both, would become a default) under,
or give to any Person any rights of termination, acceleration or cancellation
of, any agreement, lease, note, bond, loan or credit agreement, mortgage,
indenture or other instrument, obligation or contract of any kind to which the
Ceding Company or any of its subsidiaries is a party or by which the Ceding
Company or any of its subsidiaries or any of their respective properties or
assets is bound or affected, except, in the case of clause (iii), any such
conflicts, violations, breaches, loss of contractual benefits, defaults or
rights that, individually or in the aggregate, do not have, and would not
reasonably be expected to have, a material adverse effect on the Ceding
Company’s ability to perform its obligations under this Agreement.



(d)        Factual Information Relating to the Reinsured Policies. The
information relating to the business reinsured under this Agreement and the
Reinsured Policies that was supplied by or on behalf of the Ceding Company to
the Reinsurer or any of the Reinsurer’s representatives in connection with this
Agreement, including information with respect to the historical practices of the
Ceding Company (such information, the “Factual Information”), as of the date
supplied (or if later corrected or supplemented prior to the date hereof, as of
the date corrected or supplemented), was complete and accurate in all material
respects taken as a whole, as of the date of such information, provided that the
Ceding Company makes no representation or warranty with respect to any
projection, model, methodology, forecasting, analysis, assumption or estimate
other than that the projections, models, methodologies, forecasts, analyses,
assumptions or estimates on the basis of which such projection, model,
methodology, forecasting, analysis, assumption or estimate were prepared (i) are
reasonable and (ii) were prepared in good faith and in accordance with sound
actuarial principles. The Ceding Company makes no representation or warranty as
to the sufficiency or adequacy of any reserves or the future profitability of
the Reinsured Policies. Any actuarial data included in the Factual Information
was compiled in accordance with generally accepted actuarial principles in all
material respects given the intended purpose at the time compiled. The Factual
Information was compiled in a commercially reasonable manner given its intended
purpose. The Ceding Company is not aware of any omissions, errors, changes or
discrepancies that would materially affect the Factual Information since such
date of supply, correction or supplement.



(e)        Solvency. The Ceding Company is and will be Solvent on a statutory
basis immediately after giving effect to this Agreement. For the purposes of
this Section 16.01(e), “Solvent” means that: (i) the aggregate assets of the
Ceding Company are greater than the aggregate liabilities of the Ceding Company,
in each case determined in accordance with Nebraska SAP; (ii) the Ceding Company
does not intend to, and does not believe that it will, incur debts or other
liabilities beyond its ability to pay such debts and other liabilities as they
come due; and (iii) the Ceding Company is not engaged in a business or
transaction, and does not contemplate engaging in a business or transaction, for
which the Ceding Company’s assets would constitute unreasonably insufficient
capital.



(f)        Governmental Licenses. The Ceding Company has all Permits necessary
to conduct its business as currently conducted and execute and deliver, and
perform its obligations under, this Agreement, except in such cases where the
failure to have a Permit has not had and would not reasonably be expected to
have a material adverse effect on the Ceding Company’s





31

--------------------------------------------------------------------------------

ability to perform its obligations under this Agreement. All Permits that are
material to the conduct of the Ceding Company’s business are valid and in full
force and effect.



(g)        Actions. The Ceding Company has not received any notice from any
Governmental Entity alleging any violation of any applicable Law by the Ceding
Company that would, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the Reinsured Policies or the Ceding Company’s
ability to satisfy its obligations hereunder. The Ceding Company is not subject
to any pending Action or, to the knowledge of the Ceding Company, any threatened
Action that seeks the revocation, suspension, termination, modification or
impairment of any Permit that, if successful, would reasonably be expected to
have, or with the passage of time become, a material adverse effect on the
Ceding Company’s ability to perform its obligations under this Agreement. There
is no outstanding order, decree (including a consent decree), judgment, writ,
injunction, directive, decision, award, stipulation, or ruling by or with any
Governmental Entity, arbitrator or arbitration board binding upon the Ceding
Company, except as would not reasonably be expected to have a material adverse
effect on the Reinsured Policies or the Ceding Company’s ability to satisfy its
obligations hereunder.



(h)        Accounts. Each Account has been maintained in accordance with
applicable Law. No plan of operations with respect to the Accounts was required
to be filed and approved by any Governmental Entity.



(i)         Broker Fees. No intermediary, broker or finder has acted directly or
indirectly for the Ceding Company, nor has the Ceding Company incurred any
obligations to pay any intermediary, brokerage or finder’s fee or other
commission, in connection with the transactions contemplated by this Agreement.



Section 16.02 Representations and Warranties of the Ceding Company in Respect of
the In Force Reinsured Policies. In respect of, and limited to, the In Force
Reinsured Policies (if any), the Ceding Company hereby represents and warrants
to the Reinsurer, as of the Effective Date, as follows:



(a)        Accuracy of Data. The Ceding Company is not aware of any material
errors inaccuracies or discrepancies in respect of the data described in
Schedule IX.



(b)        Statutory Reserves. Subject to the next sentence, the Net Statutory
Reserves as of the Effective Date (i) have been computed by the Ceding Company
for purposes hereof in accordance with generally accepted actuarial principles
and practices applicable to the Ceding Company, consistently applied, and are
fairly stated in accordance with Nebraska SAP; (ii) are based on actuarial
assumptions which produce reserves at least as great as those called for in any
In Force Reinsured Policy provision; and (iii) include provision for all
actuarial reserves and related statement items which ought to be established by
the Ceding Company pursuant to Nebraska SAP, including additional reserves for
benefits that may be included in rider provisions. On certain monthly reports,
the Ceding Company uses estimates for Net Statutory Reserves, which are adjusted
and trued up quarterly based on its actuary’s calculations.



(c)        Form of Contracts. All In Force Reinsured Policies have been issued
substantially in the form of one of the specimen policy forms provided to the
Reinsurer and listed





32

--------------------------------------------------------------------------------

in Schedule I, without any riders thereto or other deviations therefrom except
as expressly disclosed to the Reinsurer in writing. All In Force Reinsured
Policies comply with applicable Laws in all material respects, including with
respect to applicable rate and form filing requirements under applicable Law.



(d)        Administration. The Ceding Company has administered and provided
policy holders and claims servicing with respect to the In Force Reinsured
Policies since their respective dates of issuance in a manner consistent in all
material respects in accordance with the standards set forth in the second
sentence of Section 10.1.



(e)        Compliance with Applicable Law. The Ceding Company has filed all
material reports, registrations, filings or submissions required to be filed
with any Governmental Entity with respect to the In Force Reinsured Policies or
the issuance or administration thereof. All such reports, registrations, filings
or submissions were in compliance in all material respects with applicable Law
when filed or as amended or supplemented, and no material deficiencies have been
asserted by any such Governmental Entity with respect to such registrations,
filings or submissions that have not been satisfied or resolved, except in each
case as would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the Reinsured Policies or the Ceding Company’s
ability to satisfy its obligations hereunder. The Ceding Company has endeavored
in good faith to furnish to the Reinsurer all correspondence with respect to the
In Force Reinsured Policies between the Ceding Company and any Governmental
Entity, including all state insurance regulatory authorities, regarding any
material violations of applicable Law.



(f)        No Governmental Orders or Investigations. There is no investigation
or proceeding pending or, to the knowledge of the Ceding Company, threatened by,
any Governmental Entity against the Ceding Company with respect to any In Force
Reinsured Policies, except as would not reasonably be expected to have a
material adverse effect on the Reinsured Policies or the Ceding Company’s
ability to satisfy its obligations hereunder.



(g)        Title to Assets. The Ceding Company has good and marketable title to
the asset set forth on Schedule III-B, free and clear of all liens.



(h)        Broker Fees. There are no fees or commissions which are unpaid, due
and owing to any agent, broker or intermediary in respect of the In Force
Reinsured Policies.



Section 16.03 Covenants of the Ceding Company.



(a)        Investigations. To the extent permitted by applicable Law, the Ceding
Company shall promptly notify the Reinsurer, in writing, of any and all
investigations of the Ceding Company conducted by any Governmental Entity
commencing after the date hereof, other than routine State insurance department
examinations that do not relate to the business reinsured pursuant to this
Agreement or would not otherwise reasonably be expected to adversely affect the
performance by the Ceding Company of its obligations under this Agreement.



(b)        Statutory Accounting Principles. The Ceding Company shall prepare its
financial statements as required by, and in accordance with, Nebraska SAP in all
material respects.





33

--------------------------------------------------------------------------------

(c)        Existence; Conduct of Business. The Ceding Company shall do or cause
to be done all things reasonably necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, Permits and privileges
material to the conduct of its business.



(d)        Compliance with Law. The Ceding Company shall comply with all Laws
applicable to, and all Permits issued by any Governmental Entity to, the Ceding
Company or by which it or its properties or assets is bound or subject, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a material adverse effect on the Ceding Company’s
ability to perform its obligations, or on the Reinsurer’s rights or obligations,
under this Agreement.



(e)        Governmental Notices. The Ceding Company shall provide the Reinsurer,
within five (5) Business Days after receipt thereof, copies of any material
written notice or report from any Governmental Entity with respect to the
business reinsured under this Agreement and a written summary of any material
oral communication with any Governmental Entity with respect to the business
reinsured under this Agreement.



(f)        Restrictions on Liens. The Ceding Company shall not create, incur,
assume or suffer to exist any material liens on the assets in the ModCo Deposit
or the Funds Withheld Account or on any interest therein or the proceeds
thereof.



(g)        Reliance. The Ceding Company hereby represents, warrants and
covenants that it has not relied, and shall not rely, on any representation,
warranty or statement or duty of the Reinsurer other than the representations
and warranties contained in Section 16.04 and the covenants contained in Section
16.05 and elsewhere in this Agreement. The Reinsurer makes no representations or
warranties in connection herewith other than those contained in Section 16.04,
and makes no covenants other than those contained in Section 16.05 and elsewhere
in this Agreement.



Section 16.04 Representations and Warranties of the Reinsurer. The Reinsurer
hereby represents and warrants to the Ceding Company, as of the Effective Date,
as follows:



(a)        Organization and Qualification. (i)The Reinsurer is an incorporated
cell of Seneca Reinsurance Company, LLC and (ii) Seneca Reinsurance Company, LLC
is a sponsored captive insurance company formed as a limited liability company,
in the case of (i) and (ii), validly existing and in good standing under the
Laws of Vermont and has all requisite corporate power and authority to operate
its business as now conducted, and is duly qualified as a foreign corporation to
do business, and, to the extent legally applicable, is in good standing, in each
jurisdiction where the character of its owned, operated or leased properties or
the nature of its activities makes such qualification necessary, except for
failures to be so qualified or be in good standing that, individually or in the
aggregate, do not have, and would not reasonably be expected to have, a material
adverse effect on the Reinsurer’s ability to perform its obligations under this
Agreement.



(b)        Authorization. The Reinsurer has all requisite corporate power to
enter into, consummate the transactions contemplated by and carry out its
obligations under, this Agreement. The execution and delivery by the Reinsurer
of this Agreement, and the consummation by the





34

--------------------------------------------------------------------------------

Reinsurer of the transactions contemplated by, and the performance by the
Reinsurer of its obligations under, this Agreement have been duly authorized by
all requisite corporate action on the part of the Reinsurer. This Agreement has
been duly executed and delivered by the Reinsurer, and (assuming due
authorization, execution and delivery by the Ceding Company) this Agreement
constitutes the legal, valid and binding obligation of the Reinsurer,
enforceable against it in accordance with its terms, subject to the effect of
any applicable bankruptcy, reorganization, insolvency, moratorium, or similar
Laws relating to or affecting creditors’ rights generally.



(c)        No Conflict. The execution, delivery and performance by the Reinsurer
of, and the consummation by the Reinsurer of the transactions contemplated by,
this Agreement do not and will not (i) violate or conflict with the
organizational documents of the Reinsurer, (ii) conflict with or violate any Law
or Permit of any Governmental Entity applicable to the Reinsurer or by which it
or its properties or assets is bound or subject, or (iii) result in any breach
of, or constitute a default (or event which, with the giving of notice or lapse
of time, or both, would become a default) under, or give to any Person any
rights of termination, acceleration or cancellation of, any agreement, lease,
note, bond, loan or credit agreement, mortgage, indenture or other instrument,
obligation or contract of any kind to which the Reinsurer or any of its
subsidiaries is a party or by which the Reinsurer or any of its subsidiaries or
any of their respective properties or assets is bound or affected, except, in
the case of clause (iii), any such conflicts, violations, breaches, loss of
contractual benefits, defaults or rights that, individually or in the aggregate,
do not have, and would not reasonably be expected to have, a material adverse
effect on the Reinsurer’s ability to perform its obligations under this
Agreement.



(d)        Solvency. The Reinsurer is and will be Solvent on a statutory basis
immediately after giving effect to this Agreement. For the purposes of this
Section 16.04(d), “Solvent” means that: (i) the aggregate assets of the
Reinsurer are greater than the aggregate liabilities of the Reinsurer, in each
case determined in accordance with the laws of the State of Vermont; (ii) the
Reinsurer does not intend to, and does not believe that it will, incur debts or
other liabilities beyond its ability to pay such debts and other liabilities as
they come due; and (iii) the Reinsurer is not engaged in a business or
transaction, and does not contemplate engaging in a business or transaction, for
which the Reinsurer’s assets would constitute unreasonably insufficient capital.



(e)        Governmental Licenses. The Reinsurer has all Permits necessary to
conduct its business as currently conducted and execute and deliver, and perform
its obligations under, this Agreement, except in such cases where the failure to
have a Permit has not had and would not reasonably be expected to have a
material adverse effect on the Reinsurer’s ability to perform its obligations
under this Agreement. All Permits that are material to the conduct of the
Reinsurer’s business are valid and in full force and effect.



(f)        Actions. The Reinsurer has not received any notice from any
Governmental Entity alleging any violation of any applicable Law by the
Reinsurer that would, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the Reinsurer’s ability to satisfy its
obligations hereunder. The Reinsurer is not subject to any pending Action or, to
the knowledge of the Reinsurer, any threatened Action that seeks the revocation,
suspension, termination, modification or impairment of any Permit that, if
successful, would reasonably be expected to have, or with the passage of time
become, a material adverse effect on the Reinsurer’s





35

--------------------------------------------------------------------------------

ability to perform its obligations under this Agreement. There is no outstanding
order, decree (including a consent decree), judgment, writ, injunction,
directive, decision, award, stipulation, or ruling by or with any Governmental
Entity, arbitrator or arbitration board binding upon the Reinsurer, except as
would not reasonably be expected to have a material adverse effect on the
Reinsured Policies or the Reinsurer’s ability to satisfy its obligations
hereunder.



(g)        Broker Fees. No intermediary, broker or finder has acted directly or
indirectly for the Reinsurer, nor has the Reinsurer incurred any obligations to
pay any intermediary, brokerage or finder’s fee or other commission, in
connection with the transactions contemplated by this Agreement.



Section 16.05 Covenants of the Reinsurer.



(a)        Investigations. To the extent permitted by applicable Law, the
Reinsurer shall promptly notify the Ceding Company, in writing, of any and all
investigations of the Reinsurer conducted by any Governmental Entity commencing
after the date hereof, other than routine State insurance department
examinations that do not relate to the business reinsured pursuant to this
Agreement or would not otherwise reasonably be expected to adversely affect the
performance by the Reinsurer of its obligations under this Agreement.



(b)        Statutory Accounting Principles. The Reinsurer shall prepare its
financial statements as required by, and in accordance with GAAP.



(c)        Existence; Conduct of Business. The Reinsurer shall do or cause to be
done all things reasonably necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, Permits and privileges material
to the conduct of its business.



(d)        Compliance with Law. The Reinsurer shall comply with all Laws
applicable to, and all Permits issued by any Governmental Entity to, the
Reinsurer or by which it or its properties or assets is bound or subject, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a material adverse effect on the Reinsurer’s
ability to perform its obligations, or on the Ceding Company’s rights or
obligations, under this Agreement.



(e)        Governmental Notices. The Reinsurer shall provide the Ceding Company,
within five (5) Business Days after receipt thereof, copies of any written
notice or report from any Governmental Entity with respect to the business
reinsured under this Agreement and a written summary of any material oral
communication with any Governmental Entity with respect to the business
reinsured under this Agreement.



(f)        Reliance. The Reinsurer hereby represents, warrants and covenants
that it has not relied, and shall not rely, on any representation, warranty or
statement or duty of the Ceding Company other than the representations and
warranties contained in Sections 16.01 and 16.02 and the covenants contained in
Section 16.03 and elsewhere in this Agreement. The Ceding Company makes no
representations or warranties in connection herewith other than those contained
in Sections 16.01 and 16.02, and makes no covenants other than those contained
in Section 16.05 and elsewhere in this Agreement.





36

--------------------------------------------------------------------------------

ARTICLE XVII
MISCELLANEOUS



Section 17.01 Currency. All payments due under this Agreement shall be made in
U.S. Dollars.



Section 17.02 Interest. All amounts due and payable by the Ceding Company or the
Reinsurer under this Agreement that remain unpaid for more than fifteen (15)
calendar days from the date due hereunder will incur interest from the date due
hereunder. Except as otherwise set forth in this Agreement, such interest shall
accrue at the rate equal to [Redacted] per annum (the “Delayed Payment Rate”).



Section 17.03 Right of Setoff and Recoupment.



(a)        Each of the Ceding Company and the Reinsurer shall have, and may
exercise at any time and from time to time, the right to setoff or recoup any
balance or balances, whether on account of Reinsurance Premiums, allowances,
credits, Reinsured Liabilities or otherwise, due from one party to the other
under this Agreement and may setoff or recoup such balance or balances against
any balance or balances due to the former from the latter under this Agreement.



(b)        The parties’ setoff rights may be enforced notwithstanding any other
provision of this Agreement including the provisions of Article XIV.



Section 17.04 No Third-Party Beneficiaries. This Agreement is an indemnity
reinsurance agreement solely between the Ceding Company and the Reinsurer. The
acceptance of risks under this Agreement by the Reinsurer will create no right
or legal relation between the Reinsurer and the insured, owner, beneficiary, or
assignee of any insurance policy of the Ceding Company. In addition, nothing
expressed or implied in this Agreement is intended to or shall confer remedies,
obligations or liabilities upon any Person other than the parties hereto and
their respective administrators, successors, legal representatives and permitted
assigns or relieve or discharge the obligation or liability of any third party
to any party to this Agreement.



Section 17.05 Amendment. This Agreement may not be changed or modified or in any
way amended except by a written instrument duly executed by the proper officers
of both parties to this Agreement, and any change or modification to this
Agreement will be null and void unless made by amendment to this Agreement and
duly executed by the proper officers of both parties to this Agreement.



Section 17.06 Notices.



(a)        All demands, notices, reports and other communications provided for
herein shall be delivered by the following means: (i) hand-delivery; (ii)
overnight courier service (e.g., FedEx, Airborne Express, or DHL); (iii)
registered or certified U.S. mail, postage prepaid and return receipt requested;
or (iv) facsimile transmission or e-mail; provided, that the fax or e-mail is
confirmed by delivery using one of the three (3) methods identified in clauses
(i) through (iii). All such demands, notices, reports and other communications
shall be delivered to the parties as follows:





37

--------------------------------------------------------------------------------

if to the Ceding Company:



American Life & Security Corp.

2900 S. 70th Street

Suite 400

Lincoln, NE 68506

Attn: Michael Salem and Mike Minnich

Tel: [Redacted]

Email: [Redacted]

if to the Reinsurer:

CL Seneca

Seneca Reinsurance Company, LLC

c/o Amethyst Captive Insurance Solutions

126 College Street, Suite 300

Burlington VT 05401

Email: [Redacted]

Email: [Redacted]

Email: [Redacted]

With a copy to:

[•]

With a copy to the Investment Manager: Crestline Management, L.P.

[•]



(b)        Either party hereto may change the names or addresses where notice is
to be given by providing notice to the other party of such change in accordance
with this Section 17.06.



(c)        If either party hereto becomes aware of any change in applicable Law
restricting the transmission of notices or other information in accordance with
the foregoing, such party shall notify the other party hereto of such change in
Law and such resulting restriction.



Section 17.07 Consent to Jurisdiction. Subject to the terms and conditions of
Article XIII, each party hereto hereby irrevocably and unconditionally submits
to the non-exclusive jurisdiction of any United States court sitting in Nebraska
and of any Nebraska state court for purposes of all legal proceedings arising
out of or relating to this Agreement or for recognition and enforcement of any
judgment in respect thereof. In any action, suit or other proceeding, each party
hereby irrevocably waives, to the fullest extent permitted by applicable Law,
any objection that it may now or hereafter have to the laying of the venue of
any such proceedings brought in such court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient





38

--------------------------------------------------------------------------------

forum. Each party hereto also agrees that any final and nonappealable judgment
against a party in connection with any action, suit or other proceeding shall be
conclusive and binding on such party and that such award or judgment may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment. Each
party hereto agrees that any process or other paper to be served in connection
with any action or proceeding under this Agreement shall, if delivered, sent or
mailed in accordance with Section 17.06, constitute good, proper and sufficient
service thereof. This Section 17.07 is not intended to conflict with or override
Article XIII.



Section 17.08 Service of Process. The Reinsurer hereby designates the CT
Corporation, located at [address to be inserted], as its true and lawful
attorney upon whom may be served any lawful process in any action, suit or
proceeding instituted by or on behalf of the Ceding Company. A copy of any such
process shall be delivered to the Reinsurer in accordance with Section 17.06.
This Section 17.08 is not intended to conflict with or override Article XIII.



Section 17.09 Inspection of Records.



(a)        Upon giving at least five (5) Business Days’ prior written notice,
the Reinsurer, or its duly authorized representatives, will have the right to
audit, examine and copy, electronically or during regular business hours, at the
home office of the Ceding Company, any and all books, records, statements,
correspondence, reports, and other documents that relate to the Reinsured
Policies, the assets maintained in the Funds Withheld Account, the assets
maintained in the ModCo Deposit or this Agreement, subject to the
confidentiality provisions contained in this Agreement and preservation of
attorney-client privilege . In the event the Reinsurer exercises its inspection
rights, the Ceding Company must provide a reasonable work space for such audit,
examination or copying, cooperate fully and faithfully, and produce any and all
materials reasonably requested to be produced, subject to confidentiality
provisions contained in this Agreement. The expenses related to any two (2) such
inspections in any calendar year shall be borne by the Ceding Company; provided,
that if any breach of this Agreement by the Ceding Company has occurred, the
expenses relating to all such inspections shall be borne by the Ceding Company.



(b)        The Reinsurer’s right of access as specified above will survive until
all of the Reinsurer’s obligations under this Agreement have terminated or been
fully discharged.



Section 17.10 Confidentiality.



(a)        The parties will keep confidential and not disclose or make
competitive use of any shared Proprietary Information, as defined below, unless:



(i)         The information becomes publicly available or is obtained other than
through unauthorized disclosure by the party seeking to disclose or use such
information;



(ii)        The information is independently developed by the recipient; or





39

--------------------------------------------------------------------------------

(iii)      The disclosure is required by Law; provided, that, if applicable, the
party required to make such disclosure will allow the other party to seek an
appropriate protective order.



“Proprietary Information” includes, but is not limited to, underwriting manuals
and guidelines, applications, policy forms, agent lists and premium rates and
allowances of the Reinsurer and the Ceding Company, but shall not include the
existence of this Agreement and the identity of the parties. Additionally,
Proprietary Information may be shared by either party on a need-to-know basis
with its officers, directors, employees, Affiliates, third-party service
providers, auditors, consultants or retrocessionaires, or in connection with the
dispute process specified in this Agreement.



(b)        Except as embedded in records during an audit as set forth in 17.09,
the Ceding Company shall not provide to the Reinsurer, and the Reinsurer shall
have no right to access, any Non-Public Personal Information except to the
extent (i) necessary for purposes of administration of this Agreement and (ii)
requested in writing by a duly authorized representative of the Reinsurer. The
Reinsurer and its representatives and service providers will protect the
confidentiality and security of Non-Public Personal Information (as defined
below) provided to it hereunder by:



(i)         holding all Non-Public Personal Information in strict confidence;



(ii)        maintaining appropriate measures that are designed to protect the
security, integrity and confidentiality of Non-Public Personal Information; and



(iii)      disclosing and using Non-Public Personal Information received under
this Agreement solely for purposes of carrying out the Reinsurer’s obligations
under this Agreement, for purposes of retrocession (provided that the
retrocessionaire has agreed to maintain the confidentiality of such Non-Public
Personal Information to the same extent as the Reinsurer hereunder), or as may
be required or permitted by Law, in each case solely to the extent permitted by
Law.



“Non-Public Personal Information” is personally identifiable medical, financial,
and other personal information about proposed, current and former applicants,
policy owners, contract holders, insureds, annuitants, claimants, and
beneficiaries of Reinsured Policies or contracts issued by the Ceding Company,
and their representatives, that is not publicly available. Non-Public Personal
Information does not include de-identified personal data, i.e., information that
does not identify, or could not reasonably be associated with, an individual.



Section 17.11 Successors. This Agreement will be binding upon the parties hereto
and their respective successors and assigns including any Authorized
Representative of either party. Neither party may effect any novation or
assignment of this Agreement without the prior written consent of the other
party and the Nebraska Department of Insurance.



Section 17.12 Entire Agreement. This Agreement and the Schedules and Exhibits
hereto constitute the entire agreement between the parties with respect to the
business reinsured hereunder and supersede any and all prior representations,
warranties, prior agreements or understandings between the parties pertaining to
the subject matter of this Agreement. There are no





40

--------------------------------------------------------------------------------

understandings between the parties other than as expressed in this Agreement and
the Schedules and Exhibits hereto. In the event of any express conflict between
this Agreement and the Schedules and Exhibits hereto, the Schedules and Exhibits
hereto will control.



Section 17.13 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or entity
or any circumstance, is found by a court or other Governmental Entity of
competent jurisdiction to be invalid or unenforceable, (a) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.



Section 17.14 Construction. This Agreement will be construed and administered
without regard to authorship and without any presumption or rule of construction
in favor of either party. This Agreement is between sophisticated parties, each
of which has reviewed this Agreement and is fully knowledgeable about its terms
and conditions.



Section 17.15 Non-Waiver. Neither the failure nor any delay on the part of the
Ceding Company or the Reinsurer to exercise any right, remedy, power, or
privilege under this Agreement shall operate as a waiver thereof. No single or
partial exercise of any right, remedy, power or privilege shall preclude the
further exercise of that right, remedy, power or privilege or the exercise of
any other right, remedy, power or privilege. No waiver of any right, remedy,
power or privilege with respect to any occurrence shall be construed as a waiver
of that right, remedy, power or privilege with respect to any other occurrence.
No prior transaction or dealing between the parties will establish any custom,
usage or precedent waiving or modifying any provision of this Agreement. No
waiver shall be effective unless it is in writing and signed by the party
granting the waiver.



Section 17.16 Further Assurances. From time to time, as and when requested by a
party hereto, the other party hereto shall execute and deliver all such
documents and instruments and shall take all actions as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.



Section 17.17 Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of Nebraska without giving effect to any
principles of conflicts of law thereof that are not mandatorily applicable by
Law and would permit or require the application of the Laws of another
jurisdiction.



Section 17.18 Counterparts. This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party hereto and delivered
to the other party. Each party hereto may deliver its signed counterpart of this
Agreement to the other party by means of electronic mail or any other electronic
medium utilizing image scan technology, and such delivery will have the same
legal effect as hand delivery of an originally executed counterpart.  When this





41

--------------------------------------------------------------------------------

Agreement has been fully executed by the Ceding Company and the Reinsurer, it
will become effective as of the Effective Date.



[Remainder of Page Intentionally Blank]







42

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the Effective Date.



AMERICAN LIFE & SECURITY CORP.











By:







Name:







Title:







CL SENECA of SENECA REINSURANCE COMPANY, LLC











By:







Name:







Title:





[Signature Page to Coinsurance Agreement]





Ex-B-1

--------------------------------------------------------------------------------

APPENDIX A-3



Trust Agreement







--------------------------------------------------------------------------------

FILING VERSION



TRUST AGREEMENT



This Trust Agreement (the “Trust Agreement”) is made and entered into as of this
[•] day of [•], 2020 among AMERICAN LIFE & SECURITY CORP., a Nebraska- domiciled
insurance company (the “Beneficiary”), CL SENECA, an incorporated cell of Seneca
Reinsurance Company, LLC, a sponsored captive insurance company formed as a
limited liability company under the Laws of Vermont (the “Grantor”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Trustee
(the “Trustee”).



RECITALS



A.         The Grantor and the Beneficiary have entered into the reinsurance
agreement listed on Exhibit B hereto (the “Reinsurance Agreement”), and the
Grantor desires to secure its obligations to the Beneficiary in connection with
the Reinsurance Agreement as provided in this Trust Agreement.



B.         The Grantor desires to establish this Trust Agreement for the sole
benefit of the Beneficiary.



C.         The Trustee desires to serve as directed trustee in accordance with
the terms and conditions set forth in this Trust Agreement.



D.         The Beneficiary and the Grantor acknowledge that the Trustee is not a
party to, is not bound by, and has no duties or obligations under, the
Reinsurance Agreement, that all references in this Trust Agreement to the
Reinsurance Agreement are solely for the benefit of the Beneficiary and the
Grantor, and that the Trustee shall have no implied duties beyond the express
duties set forth in this Trust Agreement.



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Beneficiary, the Grantor and the Trustee
agree as follows:



1.         Definitions. Unless otherwise provided herein, the following terms
shall have the following meanings for all purposes of this Trust Agreement:



“Beneficiary” shall have the meaning specified in the Preamble hereto.



“Business Day” means any day other than a Saturday, a Sunday, any other day on
which banking institutions are authorized or required by law to close in New
York, New York or the Burlington, Vermont, and any other day on which the
Trustee is closed.



“Fair Market Value” means with respect to any asset, and as of any date of
determination, the price that would be received in a sale of such asset in
accordance with







--------------------------------------------------------------------------------

GAAP accounting at the determination date (the “Price”), determined as: (i) for
liquid assets, the Price for such asset as published by a nationally recognized
pricing service where such prices are available and (ii) otherwise, the Price
for such asset as determined by a qualified independent securities valuation
firm, each pricing service or valuation firm to be selected by the Investment
Advisor with the consent of the Beneficiary, such consent not to be unreasonably
withheld, conditioned or delayed. In the event that the Beneficiary and the
Investment Advisor cannot agree on a valuation firm, such valuation firm shall
be Houlihan Lokey. The “Fair Market Value” of any asset shall include any
accrued but unpaid interest or dividend on such asset. The Trustee is not
responsible for the valuation of non-traded (or nonmarket-traded) assets,
including but not limited to those valued pursuant to (ii) above.



“Guidelines” means the investment guidelines for the Assets agreed by the
Grantor, the Investment Advisor and the Beneficiary in the Trust Investment
Management Agreement, dated [•], 2020 between the Grantor and the Investment
Advisor. The Beneficiary and the Grantor hereto acknowledge that the Trustee (i)
is not a party to, is not bound by, and has no duties or obligations under the
Guidelines and that all references in this Trust Agreement to the Guidelines are
for the convenience of the Grantor and Beneficiary; (ii) that the Trustee shall
be under no duty or responsibility whatsoever to confirm that any investments
constitute or continue to be Permitted Investments or are in compliance with the
Guidelines, nor shall the Trustee have any duty or obligation whatsoever to
monitor asset quality, allocation, diversity, composition, value, returns,
restrictions or other characteristics for any reason, including compliance with
the Reinsurance Agreement, the Guidelines or any other agreements to which the
Beneficiary and Grantor are parties.



“Grantor” shall have the meaning specified in the Preamble hereto.



“Permitted Investments” means (A) cash (United States legal tender), and any
depository assets held through DTC or Federal Reserve, including securities
Trustee customarily holds through an agent; and (B) any asset that is a
permitted asset under applicable law and is permitted under the Guidelines.
Depository assets held through Euroclear and Great Britain legal tender may be
added as Permitted Investments upon ten days’ written notice from Grantor or the
Investment Advisor to the Trustee; no additional consent or agreement from the
Beneficiary is required.



“Reinsurance Agreement” shall have the meaning specified in Recital A.



“Statutory Carrying Value” shall mean, with respect to any Asset, as of the
relevant date of determination, the carrying value amount permitted to be
carried by the Beneficiary as an admitted asset consistent with Nebraska SAP (as
defined in the Reinsurance Agreement) in its statutory financial statements.



“Termination Date” means the date this Trust Agreement shall be deemed
terminated pursuant to the provisions of Section 8(a) hereof.





2

--------------------------------------------------------------------------------

“Trust Account” means the trust account (and any sub-accounts), created and
established with the Trustee pursuant to Section 2(b) hereof.



“Trustee” means Wells Fargo Bank, National Association, or any successor serving
as Trustee hereunder in accordance with Section 7(d) hereof.



2.         Deposit of Assets.



(a)  This Trust Agreement has been established for the sole use and benefit of
the Beneficiary.



(b)   There is hereby created and established by the Grantor with the Trustee a
trust account (the “Trust Account”) into which all assets to be deposited
hereunder (the “Assets”) shall be received and held by the Trustee.



(c)  Upon execution of this Trust Agreement, the Grantor shall transfer to the
Trustee, for deposit in the Trust Account, the Assets listed on Exhibit A
hereto, and may transfer to the Trustee, for deposit to the Trust Account, such
other Assets as it may from time to time desire or be required. The Trustee
shall not be responsible to monitor, collect or enforce collection of
contributions to the Account.



(d)   The Beneficiary shall be permitted from time to time to deliver Assets to
the Trustee for deposit into the Trust Account as permitted by Section
7.03(b)(ii) of the Reinsurance Agreement. All Assets delivered by the
Beneficiary for deposit into the Trust Account shall be considered deposited on
behalf of the Grantor and the Grantor shall be considered the grantor of such
Assets for all purposes of this Agreement.



(e)  All Assets deposited with the Trustee shall be held in the Trust Account by
the Trustee in a safe place at the Trustee’s offices in The United States of
America, including in any book-entry accounts maintained by the Trustee with any
Federal Reserve Bank or with any nationally recognized securities depository
such as the Depository Trust Company or the Participants Trust Company. Assets
may be held in the name of a nominee maintained by the Trustee.



(f)  Upon receipt of any Assets that the Trustee holds in a depository account
(i.e., DTC, Federal Reserve System, Euroclear), the Trustee shall determine that
the Assets are in such form that the Beneficiary or the Trustee, upon written
direction of the Beneficiary may, whenever necessary, negotiate any such Assets,
without consent or signature from the Grantor or any other person or entity
other than Trustee’s agent. The Grantor covenants and agrees that prior to
depositing any Assets with the Trustee, it will have executed assignments,
endorsements in blank, or transferred legal title to the Trustee of all shares,
obligations or any other Assets requiring assignments, in order that the
Beneficiary, or the Trustee upon the written direction of the Beneficiary may
whenever necessary negotiate any such Assets without consent or signature from
the Grantor or any other entity.





3

--------------------------------------------------------------------------------

(g)    The Trustee shall furnish to the Grantor and the Beneficiary a statement
of all Assets held in the Trust Account upon inception of this Trust Agreement
and at intervals no less frequent than the end of each calendar quarter
thereafter.



3.         Withdrawal of Assets by Beneficiary or Grantor



(a)(i) The Beneficiary shall have the right, at any time and from time to time,
to withdraw from the Trust Account upon written notice to the Trustee in the
form of Exhibit C (a “Beneficiary Withdrawal Notice”) such Assets as are
specified in the Beneficiary Withdrawal Notice; provided that the Beneficiary
shall certify in such Beneficiary Withdrawal Notice that one of the conditions
specified in Section 7.03(b)(i) of the Reinsurance Agreement which allows the
Beneficiary to make a withdrawal request has occurred, that the amount requested
to be withdrawn does not exceed the amount permitted to be withdrawn pursuant to
such Section 7.03(b)(i), and that concurrently with the delivery of the
Beneficiary Withdrawal Notice to the Trustee, the Beneficiary has delivered to
the Grantor a complete and accurate copy of the Beneficiary Withdrawal Notice
(including all attachments thereto). The concurrent delivery by the Beneficiary
of a copy of each Beneficiary Withdrawal Notice to the Grantor is a material
inducement for the Grantor to enter into this Agreement. The Beneficiary need
present no statement or document in addition to a Beneficiary Withdrawal Notice
in order to withdraw any Assets; nor is said right of withdrawal or any other
provision of this Trust Agreement subject to any conditions or qualifications
not contained in this Trust Agreement. The Beneficiary hereby covenants to the
Grantor that it shall deliver a Beneficiary Withdrawal Notice only in the
circumstances permitted by Section 7.03(b)(i) of the Reinsurance Agreement and
that the amount requested to be withdrawn thereby shall not exceed the amount
permitted to be withdrawn pursuant to such Section 7.03(b)(i).

(a)(ii) The Grantor shall have the right, at any time and from time to time,
upon written notice in the form of Exhibit D from the Grantor to the Trustee and
the Beneficiary (the “Grantor Withdrawal Notice”) to withdraw Assets to be
specified as indicated in such Grantor Withdrawal Notice from the Trust. The
Grantor need present no statement or document in addition to a Grantor
Withdrawal Notice in order to withdraw any Assets; nor is said right of
withdrawal by the Grantor or any other provision of this Trust Agreement subject
to any conditions or qualifications not contained in this Trust Agreement. The
Grantor may withdraw the Assets and apply any such amounts withdrawn for any
lawful purpose.

(a)(iii) For the convenience of Beneficiary and Grantor (as the case may be),
the Exhibits hereto may contain certifications by the Beneficiary for the
benefit of Grantor and Grantor for the benefit of Beneficiary pursuant to
separate agreements to which the Trustee is not a party. Trustee shall have no
duty or responsibility whatsoever with respect to the





4

--------------------------------------------------------------------------------

certifications, including but not limited to reviewing the certifications or
assessing the need for or sufficiency of the certifications.

(b)  Upon a receipt of a Beneficiary Withdrawal Notice or a Grantor Withdrawal
Notice (as the case may be), the Trustee shall take reasonable steps within the
ordinary course of its business practices to transfer all right, title and
interest in the Assets held in a depository account (i.e., DTC, Federal Reserve,
Euroclear) specified in the Beneficiary Withdrawal Notice or Grantor Withdrawal
Notice (as the case may be) held in the Trust Account to the Beneficiary or the
Grantor (as the case may be); provided, however, that in the case of a
Beneficiary Withdrawal Notice the Trustee shall not transfer any Assets prior to
the fifth (5th) Business Day after the Trustee’s receipt of such Beneficiary
Withdrawal Notice. The Trustee shall be protected in relying upon any
Beneficiary Withdrawal Notice or Grantor Withdrawal Notice for such withdrawal.



(c)  The Trustee shall notify the Grantor and the Beneficiary, within ten (10)
calendar days, of any withdrawal or distribution of Assets from the Trust
Account.



(d)  The Trustee shall have no responsibility to determine whether any Assets
withdrawn from the Trust Account have been or will be used and applied as
provided in this Trust Agreement.



(e) The Trustee shall not allow any Beneficiary or Grantor withdrawals of Assets
from the Trust Account except as provided in this Section 3.



(f) The specifics of withdrawal transactions under this Section 3 and of
substitutions under Section 4 shall be provided to Trustee on forms the Trustee
provides to the parties for these purposes, which forms may be changed from time
to time by the Trustee.



4.         Investment and Substitution of Assets.



(a)  The Trustee shall at the written direction of the Grantor or its designated
investment advisor, (or any successor thereto, the “Investment Advisor” or
“designated investment advisor” ) invest Assets held in the Trust Account. The
Grantor initially designates Crestline Management L.P. as the Investment Advisor
hereunder and shall provide the Trustee notice (in the manner prescribed herein)
of any substitution of the Investment Advisor. Any deposit or investment
directed by the Grantor or its Investment Advisor shall constitute a
certification to the Trustee that the assets deposited or to be purchased
pursuant to such directions are Permitted Investments in compliance with the
Guidelines. However, notwithstanding the foregoing, the Trustee shall be under
no duty or responsibility whatsoever to confirm that any investments constitute
or continue to be Permitted Investments or are in compliance with the
Guidelines, nor shall the Trustee have any duty or obligation whatsoever to
monitor asset quality, allocation, diversity, composition, value, returns,
restrictions or other characteristics for any reason, including compliance with
the Reinsurance Agreement, the Guidelines or any other agreements to which the
Beneficiary and Grantor are parties. The Beneficiary and the Grantor





5

--------------------------------------------------------------------------------

acknowledge that the Trustee is not providing investment supervision,
recommendations, or advice.



(b)   The Trustee shall, at the written direction of the Grantor or its
designated investment advisor on a form attached hereto as Exhibit E, accept
substitutions of any Assets held in the Trust Account. The Trustee shall not
allow any other substitutions of Assets in the Trust Account. The Trustee shall
have no responsibility whatsoever to determine the value of such substituted
securities or that such substituted securities constitute Permitted Investments.



(c)  The Investment Advisor shall have the full and unqualified right to vote
any shares of stock held by the Trustee in the Trust Account



(d)   Assets deposited and held in the Trust Account shall be valued according
to their current Statutory Carrying Value; provided, however, that if the
Beneficiary withdraws any Asset from the Trust Account as permitted by this
Trust Agreement, then such Asset, as of the time of withdrawal, shall be valued
at its Fair Market Value.



(e)  The Grantor represents and warrants to the Trustee and the Beneficiary that
any Assets delivered to the Trustee shall consist only of Permitted Investments,
and that it, and its designated investment advisor, shall direct and instruct
the Trustee in writing to invest any funds held in the Trust Account only in
Permitted Investments.



(f)  The Trustee shall have no responsibility or liability to the Grantor, the
Beneficiary, or to any other person or entity for any investment losses
resulting from any investment of Assets made in accordance with the terms of
this Trust Agreement. Any loss incurred from any investment shall be borne
exclusively by the Trust Account.



(g)   The Trustee shall not be responsible for any act or omission, or for the
solvency, of any agent or broker.



(h)   The Trustee is authorized and directed to (i) invest money or assets of
the Account in any registered investment company to which the Trustee or an
affiliate of the Trustee provides services and receives compensation for
providing such services as such investment may be directed by Grantor or an
agent of Grantor and (ii) invest available cash in the Account, pending
disbursement or investment, in a cash management vehicle as designated by the
Grantor or an agent of Grantor. The Grantor and Beneficiary understand and agree
that cash management vehicles made available by the Trustee may include deposit
accounts of the Trustee or an affiliate, and that such deposit vehicles are
specifically authorized for use in the Trust Account.



5.         Concerning the Trustee. The Trustee hereby accepts the trusts imposed
upon it by this Trust Agreement and agrees to perform said trusts, but only upon
and subject to the following terms and conditions:





6

--------------------------------------------------------------------------------

(a)        The Trustee undertakes to perform such duties and only such duties as
are specifically set forth in this Trust Agreement and no implied duties or
obligations shall be read into this Trust Agreement against the Trustee.



(b)        No provision in this Trust Agreement shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers.



(c)        The Trustee may execute any of the trusts or powers hereof and
perform the duties required of it hereunder either directly or by or through
attorneys or agents and shall be entitled to rely on advice of or on an opinion
of counsel concerning all matters of trust and its duty hereunder and shall not
be liable for any action taken or not taken by it in reliance on such advice or
on such opinion of counsel.



(d)         The Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution notice, request, consent,
certificate, order, entitlement order, affidavit, letter, facsimile
transmission, electronic mail or other paper or document believed by it to be
genuine and to have been signed or sent by the proper person or persons. The
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, notice, consent, request, certificate, order,
entitlement order, affidavit, letter, facsimile transmission, electronic mail or
other paper or document.



(e)        The permissive right of the Trustee to do things enumerated in this
Trust Agreement shall not be construed as a duty. The Trustee shall not be
liable, directly or indirectly, for any (i) damages, losses or expenses arising
out of the services provided hereunder, other than damages, losses or expenses
which have been finally adjudicated to have directly resulted from the Trustee’s
negligence, willful misconduct, or lack of good faith or (ii) special,
incidental, indirect, punitive, or consequential damages or losses of any kind
whatsoever (including without limitation lost profits), whether or not
foreseeable, even if the Trustee has been advised of the possibility of such
losses or damages and regardless of the form of action.



(f)       The Trustee shall not be required to give any bond or surety in
respect of the execution of the said trusts and powers or otherwise in respect
of the premises.



(g)       The Trustee shall not be accountable for the use or application by the
Grantor or the Beneficiary or any other party of any funds or Assets which the
Trustee has released in accordance with the terms of this Trust Agreement.



(h)       The Trustee makes no representations as to the validity or sufficiency
of the Assets and the Trust Account for any particular purpose and shall incur
no responsibility in respect thereof, other than in connection with the duties
or obligations assigned to or imposed upon it as provided herein.



(i)         The Trustee shall not be responsible for the perfection, priority or
enforceability of any lien or security interest in any of the Assets or in the
Trust Account.





7

--------------------------------------------------------------------------------

(j)         In accepting the trusts hereby created, the Trustee acts solely as
trustee and not in its individual capacity and all persons having any claim
against the Trustee arising from this Trust Agreement, shall look only to the
funds and accounts held by the Trustee hereunder for payment except as otherwise
provided herein.



(k)        The Trustee shall not be considered in breach of or in default in its
obligations hereunder in the event of delay in the performance of such
obligations due to unforeseeable causes beyond its control (including, but not
limited to, any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or other wire or communication facility).



(l)         Any corporation or association into which the Trustee may be merged
or converted, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its institutional retirement trust business
(provided that such company shall be eligible under Section 7(a) hereof) shall
be the successor to the Trustee without the execution or filing of any paper or
further act.



(m)     The Trustee shall accept and open all mail directed to the Grantor or
the Beneficiary in care of the Trustee.



(n)       Upon reasonable prior written request of the Grantor or the
Beneficiary, the Trustee shall promptly permit the Grantor or the Beneficiary,
their respective agents, employees or independent auditors to examine, audit,
excerpt, transcribe and copy, at the requestor’s expense, during the Trustee’s
normal business hours, any books, documents, papers and records relating to the
Trust Account or the Assets.



(o)      No provision of this Trust Agreement shall require the Trustee to take
any action that in the Trustee’s reasonable judgment would result in any
violation of this Trust Agreement or applicable law.



(p)      If, during the administration of the provision of this Trust Agreement,
the Trustee shall deem it necessary or desirable that a matter be proved or
established prior to taking or suffering any action to be taken hereunder, then
such matter shall be deemed to be conclusively proved and established by a
certificate signed by the Beneficiary and the Grantor, and delivered to the
Trustee. The Trustee shall not be liable for any action taken, suffered or
omitted by it in reliance on such certificate.



(q)    If any conflict, disagreement or dispute arises between, among, or
involving any of the parties hereto concerning the meaning or validity of any
provision hereunder or concerning any other matter relating to this Trust
Agreement, or the Trustee is in doubt as to the action to be taken hereunder,
the Trustee may, at its option, retain the Assets until the Trustee (i) receives
a final non-appealable order of a court of competent jurisdiction or a final
non-appealable arbitration decision directing delivery of the Assets, (ii)
receives a written agreement executed by each of the parties involved in such
disagreement or dispute directing delivery of the Assets, in which event the
Trustee shall be authorized to disburse the Assets in accordance with such final
court order, arbitration decision, or agreement, or





8

--------------------------------------------------------------------------------

(i)    files an interpleader action in any court of competent jurisdiction, and
upon the filing thereof, the Trustee shall be relieved of all liability as to
the Assets and shall be entitled to recover attorneys’ fees, expenses and other
costs incurred in commencing and maintaining any such interpleader action. The
Trustee shall be entitled to act on any such agreement, court order, or
arbitration decision without further question, inquiry, or consent.



(r)   In the event that any Assets shall be attached, garnished or levied upon
by any court order, or the delivery thereof shall be stayed or enjoined by an
order of a court, or any order, judgment or decree shall be made or entered by
any court order affecting the Assets, the Trustee is hereby expressly
authorized, in its sole discretion, to respond as it deems appropriate or to
comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that the Trustee obeys or complies with any
such writ, order or decree it shall not be liable to any of the parties or to
any other person, firm or corporation, should, by reason of such compliance
notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.



6.         Fees, Charges and Expenses of Trustee; Indemnification of Trustee.



(a)  The Trustee shall (i) receive fees for its services at rates agreed between
the Trustee and the Grantor in a separate written agreement from time to time
and (ii) be paid or reimbursed for any expenses (including reasonable fees and
expenses of its counsel) incurred in connection with the administration of this
Trust Agreement. All such amounts shall be paid by Grantor and may be paid from
the Account if not paid by the Grantor within thirty (30) calendar days after
Trustee mails a written invoice to Grantor. The fees and charges set forth above
for the Trustee’s services will be considered compensation for its ordinary
services as contemplated by this Trust Agreement. The Trustee’s compensation
shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust.



(b)   In consideration of the Trustee’s acceptance of this Trust Agreement, or
if any controversy arises in connection with it, or if the Trustee renders any
service not provided for in this Trust Agreement, the Grantor and the
Beneficiary shall, jointly and severally, reimburse the Trustee for its
reasonable costs of providing such extraordinary services, reimburse the Trustee
for all reasonable costs, attorneys’ fees and expenses occasioned thereby, and
indemnify, defend and hold the Trustee (and its directors, officers and
employees) harmless from and against any loss, liability, damage, cost and
expense of any nature arising out of or in connection with this Trust Agreement
or with the performance of its duties hereunder, including, among other things,
reasonable attorneys’ fees and court costs, except to the extent such loss,
liability, damage, cost and expense shall have been finally adjudicated to have
been directly caused by the Trustee’s own negligence, willful misconduct or lack
of good faith.



(c)  The Trustee shall have a first lien, superior to the interests of any other
persons or entities, and shall be entitled to deduct its unpaid fees,
non-reimbursed expenses and unsatisfied indemnification, on any funds held in
the Account to secure the payment of any amounts owing to it under this Section
6. The Grantor and the





9

--------------------------------------------------------------------------------

Beneficiary acknowledge that the rights and indemnities of the Trustee set forth
in this Section 6 and Section 7 shall survive the resignation or removal of the
Trustee or the termination of this Trust Agreement. The Grantor and Beneficiary
agree that the Trustee shall have a continuing lien and security interest in any
property then held by the Trustee hereunder and/or for the benefit of Grantor to
the extent of any overdraft (daylight or overnight) or indebtedness to Trustee.



7.         Trustee Qualifications, Resignation and Removal.



(a)  The Trustee and any successor thereto shall be a member of the Federal
Reserve System, or a New York State-chartered bank or trust company. The Trustee
shall not be a parent, subsidiary or affiliate of the Grantor or the
Beneficiary.



(b)   The Trustee may resign upon delivery of a written notice of resignation,
effective not less than sixty (60) calendar days after receipt by the
Beneficiary and the Grantor of such written notice.



(c)  The Trustee may be removed by the Grantor by delivery to the Trustee and
the Beneficiary of written notice of removal, effective not less than sixty (60)
calendar days after receipt by the Trustee and the Beneficiary of such written
notice.



(d)   No resignation or removal of the Trustee shall be effective hereunder
until a successor trustee has been duly appointed and approved by the
Beneficiary and the Grantor, all Assets in the Trust Account have been duly
transferred to the successor Trustee and all outstanding fees and expenses of
the Trustee are paid to the Trustee in full. In the event that the Grantor and
the Beneficiary fail to appoint a successor trustee within sixty (60) calendar
days following receipt of the Trustee’s notice of resignation, the Trustee may,
in its sole discretion and at the expense of the Grantor and the Beneficiary,
petition any court of competent jurisdiction for the appointment of a successor
trustee or for other appropriate relief, and any such resulting appointment
shall be binding upon all the parties.



8.         Termination.



(a)  This Trust Agreement may be terminated by the Grantor and the Beneficiary
delivering a joint written notice to the Trustee specifying a proposed
termination date (the “Termination Date”), which notice shall be delivered to
the Trustee not less than forty- five (45) calendar days prior to the proposed
Termination Date. Upon receipt of such written notice, the Trustee shall, at
least thirty (30) calendar days, but not more than forty-five (45) calendar
days, prior to the Termination Date, deliver written notification of such
termination to the Grantor and Beneficiary.



(b)   Upon termination of the Trust Agreement, all Assets held in the Trust
Account shall be delivered in accordance with the instructions set forth in the
joint notice delivered by the Grantor and the Beneficiary.





10

--------------------------------------------------------------------------------

9.         Tax-Related Terms.



(a)  Grantor and Beneficiary agree that, for tax reporting purposes, all
interest or other income earned from the investment of the Assets in any tax
year shall be allocated to Grantor.



(b)  For certain payments made pursuant to this Trust Agreement, the Trustee may
be required to make a “reportable payment” or “withholdable payment” and in such
cases the Trustee shall have the duty to act as a payor or withholding agent,
respectively, that is responsible for any tax withholding and reporting required
under Chapters 3, 4, and 61 of the United States Internal Revenue Code of 1986,
as amended (the “Code”). The Trustee shall have the sole right to make the
determination as to which payments are “reportable payments” or “withholdable
payments.” All parties to this Trust Agreement shall provide an executed IRS
Form W-9 or appropriate IRS Form W-8 (or, in each case, any successor form) to
the Trustee prior to closing, and shall promptly update any such form to the
extent such form becomes obsolete or inaccurate in any respect. The Trustee
shall have the right to request from any party to this Trust Agreement, or any
other person entitled to payment hereunder, any additional forms, documentation
or other information as may be reasonably necessary for the Trustee to satisfy
its reporting and withholding obligations under the Code. To the extent any such
forms to be delivered under this Section 9(b) are not provided prior to or by
the time the related payment is required to be made or are determined by the
Trustee to be incomplete and/or inaccurate in any respect, the Trustee shall be
entitled to withhold on any such payments hereunder to the extent withholding is
required under Chapters 3, 4, or 61 of the Code, and shall have no obligation to
gross up any such payment. As of the date hereof, the Grantor is the owner for
U.S. federal income tax purposes of funds in the Trust Account until such funds
are released in accordance with the terms hereof.



10.     Written Direction; Notices. If a provision of this Trust Agreement
requires that a communication or document be provided to Trustee in writing or
written form, that requirement may also be satisfied by a facsimile
transmission, electronic mail or other electronic transmission of text
(including electronic records attached thereto), if Trustee reasonably believes
such communication or document has been signed, sent or presented (as
applicable) by any person or entity authorized to act on behalf of the Grantor
or Beneficiary; provided however, that where this Trust Agreement specifies that
direction is to be provided on a specific form (such as in the form of an
Exhibit hereto), the direction shall be provided on such form. If this Trust
Agreement requires that a communication or document be signed, an electronic
signature satisfies that requirement. Any electronic mail or other electronic
transmission of text will be deemed signed by the sender if the sender’s name or
electronic address appears as part of, or is transmitted with, the electronic
record. Trustee will not incur any liability to anyone resulting from actions
taken in good faith reliance on such communication or document. Nor shall
Trustee incur any liability in executing instructions from any person or entity
authorized to act on behalf of the Grantor or Beneficiary prior to receipt by it
of notice of the revocation of the written authority of such person or entity.
Notice shall be provided:





11

--------------------------------------------------------------------------------

If to Grantor:                                  Seneca Reinsurance Company, LLC

c/o Amethyst Captive Insurance Solutions 126 College Street, Suite 300

Burlington VT 05401

Email: [Redacted]

Email: [Redacted]

Email: [Redacted]



If to Beneficiary:                   American Life & Security Corp.

2900 S. 70th Street Suite 400

Lincoln, NE 68506

Attention: Michael Salem and Mike Minnich Telephone:

Email:[Redacted]

and

[Redacted]



If to Trustee:                         Wells Fargo Bank, National Association
666 Walnut Street

MAC F8200-036

Des Moines, IA 50309 Tel: [Redacted]

Email: [Redacted]



or to such other address as a party to whom notice is to be given has furnished
to the other parties in the manner provided above. Payments by the Trustee from
the Trust Account shall be sent by mail in the manner set forth above, addressed
to Beneficiary in the case of payments to Beneficiary, or Grantor, in the case
of payments to Grantor, unless the Trustee is otherwise directed in writing.
Payments may also be made by wire transfer pursuant to instructions received in
writing by the Trustee.



(b) Grantor and Beneficiary each agree to provide to, and maintain on file with,
the Trustee a written certification containing the names and specimen signature
of all persons duly authorized by it to sign, communicate and act on its behalf
under this Trust Agreement. The Trustee is authorized to follow and rely upon
all instructions given by individuals and officers named in such certificates
furnished to the Trustee from time to time by the Grantor and the Beneficiary,
respectively.



11.       Miscellaneous.



(a)  This Trust Agreement is not subject to any conditions or qualifications
outside of this Trust Agreement.





12

--------------------------------------------------------------------------------

(b)   This Trust Agreement shall be subject to and governed by the laws of the
State of New York.



(c)  Except as otherwise provided herein, neither this Trust Agreement nor any
rights or obligations under this Trust Agreement may be assigned, hypothecated
or otherwise transferred by any party without the prior written consent of the
other parties hereto.



(d)   This Trust Agreement will be binding upon and inure to the benefit of the
respective successors and permitted assigns of the parties hereto. The
provisions of this Trust Agreement are for the sole benefit of the parties
hereto, and their successors and permitted assigns.



(e)  This Trust Agreement may be executed in counterparts, with each counterpart
constituting an original and all of such counterparts constituting but one and
the same instrument, and facsimile and/or electronic signatures shall be deemed
originals. Signatures may be exchanged by facsimile or by an email scanned PDF
signature page. Each party agrees that it will be bound by its own facsimiled or
PDF-scanned or electronic signature and that it accepts such signatures of the
other parties.



(f)  Neither this Trust Agreement nor any provision hereof may be amended,
waived or modified without the prior written approval of all of the parties to
this Trust Agreement. No course of conduct shall constitute a waiver of any of
the terms and conditions of this Trust Agreement, unless such waiver is
specified in writing, and then only to the extent so specified. A waiver of any
of the terms and conditions of this Trust Agreement on one occasion shall not
constitute a waiver of the other terms of this Trust Agreement, or of such terms
and conditions on any other occasion.



(g)   Any provision of this Trust Agreement which is invalid or unenforceable
shall be ineffective to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable the remaining provisions hereof,
and such invalidity or unenforceability shall not invalidate or render
unenforceable such provision.



(h)   EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATED TO THIS TRUST
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS TRUST AGREEMENT.



[signature page to follow]





13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Trust Agreement to be executed
as of the date first written above.





GRANTOR







CL SENECA of SENECA REINSURANCE COMPANY, LLC











By:







Name:







Title:







BENEFICIARY







AMERICAN LIFE & SECURITY CORP.











By:







Name:







Title:







TRUSTEE







WELLS FARGO BANK, NATIONAL



ASSOCIATION, solely in its capacity as trustee hereunder











By:







Name:







Title:





Signature Page to Trust Agreement





14

--------------------------------------------------------------------------------

EXHIBIT A



LIST OF INITIAL ASSETS TO BE DEPOSITED



USD $[•]





15

--------------------------------------------------------------------------------

EXHIBIT B



Funds Withheld Coinsurance and Modified Coinsurance Agreement (MYGA and FIA
Business) between Grantor and American Life & Security Corp. with an effective
date as of [•], 2020





16

--------------------------------------------------------------------------------

EXHIBIT C



Form of Beneficiary Withdrawal Notice



[DATE]

American Life & Security Corp.

2900 S. 70th Street Suite 400

Lincoln, NE 68506



Wells Fargo Bank, National Association (the “Trustee”)

666 Walnut Street MAC F8200-036

Des Moines, IA 50309 Attention: Matthew Dwenger



With a concurrent copy delivered to:



Seneca Reinsurance Company, LLC

c/o Amethyst Captive Insurance Solutions 126 College Street, Suite 300

Burlington VT 05401

Email: [Redacted]

Email: [Redacted]

Email: [Redacted]

Dear sirs:

Reference is made to the Trust Agreement, dated as of [•], 2020, by and among
American Life & Security Corp., CL Seneca, an incorporated cell of Seneca
Reinsurance Company, LLC, and Wells Fargo Bank, National Association (the “Trust
Agreement”). Capitalized terms used in this letter and not defined have the
meaning set forth in the Trust Agreement.



This is a Beneficiary Withdrawal Notice.



The Beneficiary hereby exercises its right to make a withdrawal from the Trust
Account in the amount of: [USD      ]The specifics of the withdrawal appear on
the appropriate form(s) provided for this purpose.



The Trustee is instructed to transfer the Assets specified in this Beneficiary
Withdrawal Notice immediately upon receipt of this Beneficiary Withdrawal
Notice.





17

--------------------------------------------------------------------------------

The Trustee is instructed to deliver the following Assets to Account No. [
][Note to draft: insert account number/wire instructions for Funds Withheld
Account]: [insert description of Assets, or state “None”].



The Trustee is instructed to deliver the following Assets to Account No. [
][Note to draft: insert account number/wire instructions for Modco Account]:
[insert description of Assets, or state “None”].



The Beneficiary hereby certifies that (i) the withdrawal requested by this
Beneficiary Withdrawal Notice is permitted by Section 3(a)(i) of the Trust
Agreement, (ii) one of the conditions specified in Section 7.03(b)(i) of the
Reinsurance Agreement which allows the Beneficiary to make a withdrawal request
has occurred, (iii) that the amount requested to be withdrawn hereby does not
exceed the amount permitted to be withdrawn pursuant to such Section 7.03(b)(i),
and (iv) concurrently with the delivery of this Beneficiary Withdrawal Notice to
the Trustee, the Beneficiary has delivered to the Grantor a complete and
accurate copy of this Beneficiary Withdrawal Notice (including all attachments
hereto).



For the convenience of Beneficiary and Grantor, this Beneficiary Withdrawal
Notice contains certifications by the Beneficiary to Grantor pursuant to
separate agreements to which the Trustee is not a party. Trustee shall have no
duty or responsibility whatsoever with respect to the certifications, including
but not limited to reviewing the certifications or assessing the accuracy, need
for or sufficiency of the certifications.



Sincerely,

American Life & Security Corp.



By:







Name:





Title:









18

--------------------------------------------------------------------------------

EXHIBIT D



Form of Grantor Withdrawal Notice



[DATE]

CL Seneca

Seneca Reinsurance Company, LLC c/o Amethyst Captive Insurance Solutions

126 College Street, Suite 300

Burlington VT 05401

Email: [Redacted]

Email: [Redacted]

Email: [Redacted]



Wells Fargo Bank, National Association (the “Trustee”)

666 Walnut Street MAC F8200-036

Des Moines, IA 50309 Attention: Matthew Dwenger



To the Trustee:



Reference is made to the Trust Agreement, dated as of [•], 2020, by and among
American Life & Security Corp., CL Seneca, an incorporated cell of Seneca
Reinsurance Company, LLC, and Wells Fargo Bank, National Association (the “Trust
Agreement”). Capitalized terms used in this letter and not defined have the
meaning set forth in the Trust Agreement.



This is a Grantor Withdrawal Notice.



Each of the undersigned certifies that he or she is an authorized representative
of Grantor or Beneficiary, as applicable, with full power and authority to
execute this Grantor Withdrawal Notice.



Grantor hereby requests a withdrawal from the Trust Account in the amount of:
[USD

]



The specifics of the withdrawal appear on the appropriate form(s) provided for
this purpose.



The Beneficiary consents, accepts and agrees to the withdrawal.



Sincerely,





19

--------------------------------------------------------------------------------

CL Seneca of Seneca Reinsurance Company, LLC











By:





Name:





Title:









AGREED AND ACCEPTED:







American Life & Security Corp.







By:





Name:





Title:









20

--------------------------------------------------------------------------------

EXHIBIT E



Form of Investment Substitution Notice



[DATE]

Crestline Management L.P.

[•]



Wells Fargo Bank, National Association

(the “Trustee”)

666 Walnut Street, MAC F8200-036
Des Moines, IA 50309

Attention: Matthew Dwenger


To the Trustee:



Reference is made to the Trust Agreement, dated as of [•], 2020, by and among
American Life & Security Corp., CL Seneca, an incorporated cell of Seneca
Reinsurance Company, LLC, and Wells Fargo Bank, National Association (the “Trust
Agreement”). Capitalized terms used in this letter and not defined have the
meaning set forth in the Trust Agreement.



The Investment Advisor hereby directs the following asset to be acquired: [See
Attached Trade Ticket]



The Investment Advisor hereby requests the following asset to be sold. [See
Attached Trade Ticket]



The specifics of the withdrawal appear on the appropriate form(s) provided for
this purpose.

The Investment Advisor certifies on behalf of itself and the Grantor that the
acquisition / sale above complies with the Guidelines.



Sincerely,



Crestline Management L.P.



By:_                                                     Name:                       Title:







21

--------------------------------------------------------------------------------

APPENDIX A-4



Investment Management Agreement







--------------------------------------------------------------------------------

APPENDIX A-5



Trust Investment Management Agreement



--------------------------------------------------------------------------------